Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), dated as of June 30, 2020, is by and among XHR LP, a Delaware
limited partnership (the “Borrower”), the other Loan Parties party hereto,
JPMORGAN CHASE BANK, N.A. (“JPMorgan”), in its capacity as administrative agent
(the “Administrative Agent”) for the Lenders, and the Lenders party hereto
(collectively constituting the Required Lenders).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders, the Administrative Agent and the other financial
institutions party thereto entered into that certain Amended and Restated
Revolving Credit Agreement dated as of January 11, 2018 (the “Credit
Agreement”). Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Amended Credit Agreement (as defined below);

(2) The Administrative Agent, the Borrower and certain Lenders party to the
Credit Agreement wish to amend the Credit Agreement to address certain changes
to the terms thereof as set forth below; and

(3) The Borrower, the Administrative Agent and the Lenders party hereto,
collectively constituting the Required Lenders, have agreed pursuant to
Section 9.02 of the Credit Agreement to amend the Credit Agreement on the terms
and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to the Credit Agreement. (a) The Credit Agreement is, upon
the occurrence of the Amendment Effective Date (as defined in Section 8 below),
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the pages of the Credit Agreement attached hereto as
Exhibit A (as so amended, the “Amended Credit Agreement”).

(b) The Credit Agreement is hereby amended by adding new Exhibit F thereto in
the form of Exhibit F attached hereto.

(c) The Credit Agreement is hereby amended by adding new Exhibit G thereto in
the form of Exhibit G attached hereto.

(d) The Credit Agreement is hereby amended by amending and restating Schedule
3.05 thereto to read in its entirety as Schedule 3.05 attached hereto (it being
understood and agreed that (x) the Borrower hereby certifies that each Real
Estate Asset set forth on such Schedule 3.05 satisfies the eligibility criteria
set forth in the definition of “Unencumbered Property” (as defined in the
Amended Credit Agreement) and (y) any requirement for a certificate pursuant to
Section 5.11(b) of the Credit Agreement with respect to the Real Estate Assets
set forth on such Schedule 3.05 shall be deemed satisfied).



--------------------------------------------------------------------------------

(e) The Credit Agreement is hereby amended by adding a new Schedule 6.01 thereto
to read in its entirety as Schedule 6.01 attached hereto.

(f) The Credit Agreement is hereby amended by adding a new Schedule 6.02 thereto
to read in its entirety as Schedule 6.02 attached hereto.

SECTION 2. Waivers to the Credit Agreement.

(a) The undersigned Lenders, collectively constituting the Required Lenders,
hereby (i) waive compliance by the Borrower with the provisions of
Section 6.12(a), Section 6.12(d) and Section 6.12(f) of the Credit Agreement
(collectively, the “Subject Provisions”) during the Covenant Waiver Period (as
defined in the Amended Credit Agreement) (the “Waiver Period”) and (ii) agree
that no Default or Event of Default shall exist or arise as a result of the
Borrower’s failure to comply with the Subject Provisions during the Waiver
Period.

(b) Pursuant to Section 9.02 of the Credit Agreement, and subject to the
limitations contained herein, the (i) undersigned Lenders, collectively
constituting the Required Lenders, hereby waive the Event of Default under
Article VII(d) of the Credit Agreement caused by the Borrower’s noncompliance
with Section 6.12(f) of the Credit Agreement for the fiscal quarter ended
March 31, 2020, and (ii) each undersigned Lender that is party to a Swap
Agreement by and between such Lender and the Borrower (each such Lender in such
capacity, a “Swap Counterparty”) hereby waives any default or termination event
that now exists or may arise under any Swap Agreement with respect to which such
Lender is a Swap Counterparty, in each case, as a result of the Borrower’s
noncompliance with Section 6.12(f) of the Credit Agreement for the fiscal
quarter ended March 31, 2020.

Without limiting the generality of the provisions of Section 9.02 of the Credit
Agreement, the waiver set forth in this Section 2 shall be limited precisely as
written, and nothing herein shall be deemed to (a) constitute a waiver of
compliance by the Borrower with respect to (i) the Subject Provisions other than
during the Waiver Period or (ii) any other term, provision or condition of the
Loan Documents or any other instrument or agreement referred to in any of them,
or (b) prejudice any right or remedy that any Lender may now have or may have in
the future under or in connection with the Credit Agreement, the other Loan
Documents, any Swap Agreement with a Swap Counterparty or any other instrument
or agreement referred to in any of them or under applicable law. For the
avoidance of doubt, the waiver of compliance with the Subject Provisions set
forth herein shall not extend beyond the last day of the Waiver Period and such
waiver shall be of no force or effect for any purpose after the last day of the
Waiver Period.

SECTION 3. Pledge Agreement. The Collateral Agent is hereby authorized by the
Lenders to enter into a Pledge Agreement in substantially the form attached as
Exhibit F hereto (the “Pledge Agreement”). The terms and provisions of the
Pledge Agreement that refer to the Secured Parties shall be binding on all
Secured Parties to the same extent as if each Secured Party were a party
thereto.

SECTION 4. Intercreditor Agreement. The Administrative Agent and the Collateral
Agent are hereby authorized by the Lenders to enter into an Intercreditor
Agreement

 

2



--------------------------------------------------------------------------------

dated as of the date hereof and in the form attached as Exhibit G hereto (the
“Intercreditor Agreement”) with the Borrower, the other Loan Parties party
thereto and the administrative agents for each of the KeyBank 2015 Credit
Agreement, the KeyBank 2017 Credit Agreement, the Wells Fargo Credit Agreement
and the PNC Bank Credit Agreement. The terms and provisions of the Intercreditor
Agreement that refer to the Secured Parties shall be binding on all Secured
Parties to the same extent as if each Secured Party were a party thereto. The
Intercreditor Agreement shall be treated as a Loan Document. The Borrower and
each of the Guarantors acknowledge that such agents are entering into the
Intercreditor Agreement as of the Amendment Effective Date and that the
Intercreditor Agreement, as it may be amended from time to time, governs the
relationships among the parties party thereto with respect to the Collateral and
use of the proceeds thereof.

SECTION 5. Amendment Fees. The Borrower shall pay to the Administrative Agent
for the benefit of each Lender that executes and delivers a signature page to
this Amendment prior to 1:00 p.m. New York City time on June 30, 2020 (each, a
“Consenting Lender”) a consent fee in an amount equal to 0.10% of each
Consenting Lender’s Revolving Commitment, payable on the Amendment Effective
Date.

SECTION 6. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
are within each Loan Party’s corporate, partnership, limited liability company
or other organizational powers and have been duly authorized by all necessary
corporate, partnership, limited liability company or other organizational
action. This Amendment has been duly executed and delivered by each Loan Party
party hereto and constitutes a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(b) The entry by each Loan Party into this Amendment (a) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of the Company, the
Borrower or any of its Subsidiaries or any order judgment or decree of any
Governmental Authority, in each case to the extent such violation of applicable
law or regulation or such violation of the charter, by-laws or other
organizational documents of a Subsidiary could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company, the Borrower
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company, the Borrower or any of its
Subsidiaries, in each case to the extent that such violation or default could
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company,
the Borrower or any of its Subsidiaries (other than Liens arising under the Loan
Documents).

 

3



--------------------------------------------------------------------------------

(c) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Company, the Borrower or any of its
Subsidiaries that involve this Amendment.

(d) After giving effect to the waiver set forth in Section 2(b) above (and the
corresponding waiver set forth in each of the amendments referenced in
Section 8(e) below), the representations and warranties of the Borrower set
forth in Article III of the Amended Credit Agreement are and shall be true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) on and as of the Amendment
Effective Date (except to the extent that any such representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) as
of such earlier date); and

(e) Other than any Default or Event of Default that would exist absent the
waiver pursuant to Section 2(b) above (and the corresponding waiver set forth in
each of the amendments referenced in Section 8(e) below), no Default or Event of
Default has occurred and is continuing, or would result from the entering into
of this Amendment by any Loan Party.

SECTION 7. Reaffirmation of Guaranty. Each of the undersigned Guarantors has
read this Amendment and consents to the terms hereof and further hereby confirms
and agrees that, notwithstanding the effectiveness of this Amendment, the
obligations of such Guarantor under each of the Loan Documents to which such
Guarantor is a party shall not be impaired and each of the Loan Documents to
which such Guarantor is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects.

The Company hereby acknowledges and agrees that the “Guarantied Obligations”
under, and as defined in, the Amended and Restated Parent Guaranty dated as of
January 11, 2018, by the Company in favor of the Administrative Agent (the
“Parent Guaranty”) will include all Obligations under, and as defined in, the
Amended Credit Agreement.

Each of the undersigned Subsidiary Guarantors hereby acknowledges and agrees
that the “Guarantied Obligations” under, and as defined in, the Amended and
Restated Subsidiary Guaranty dated as of January 11, 2018, as supplemented by
the Joinders thereto, by the Subsidiary Guarantors in favor of the
Administrative Agent (the “Subsidiary Guaranty”, and together with the Parent
Guaranty, the “Guaranties”) will include all Obligations under, and as defined
in, the Amended Credit Agreement.

SECTION 8. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied (or waived by
the Required Lenders):

(a) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, counterparts of this Amendment
executed by each of the Loan Parties, the Lenders collectively comprising at
least the Required Lenders (in their capacities as Lenders and, if applicable,
as Swap Counterparties) and the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, a Joinder Agreement to the Subsidiary
Guaranty executed by each Loan Party identified as a New Guarantor on Schedule 1
attached hereto.

(c) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, counterparts of the Intercreditor
Agreement executed by each of the parties party thereto.

(d) The Borrower and certain of its Subsidiaries shall have (i) executed and
delivered the Pledge Agreement, (ii) made all filings necessary or desirable in
order to perfect and protect the first priority liens and security interests
created in the Collateral (as defined in the Pledge Agreement) and
(iii) delivered to the Collateral Agent certificated securities of each
applicable Issuer (as defined in the Pledge Agreement), if any, together with
any applicable share powers delivered in blank.

(e) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, an amendment to each of the KeyBank
2015 Credit Agreement, the KeyBank 2017 Credit Agreement, the Wells Fargo Credit
Agreement and the PNC Bank Credit Agreement, it being understood that, in each
case, any such amendment that is in substantially the same form as this
Amendment or otherwise substantially consistent with the summary of amendment
terms previously approved by the Administrative Agent shall be deemed
satisfactory.

(f) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of Latham & Watkins LLP, counsel for the Borrower and the other
Loan Parties and Venable LLP, special Maryland counsel to the Company, in each
case, in form and substance reasonably acceptable to the Administrative Agent
and covering such other matters relating to the Loan Parties and this Amendment
as the Required Lenders shall reasonably request. The Borrower hereby requests
such counsel to deliver such opinion.

(g) The Administrative Agent shall have received the following items from the
Borrower:

(i) Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Amendment
Effective Date;

(ii) Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;

(iii) Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the

 

5



--------------------------------------------------------------------------------

Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

(iv) Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
transactions contemplated by this Amendment, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties; and

(v) UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization.

(h) (i) The fees provided for in Section 5, (ii) any fees separately agreed by
the Administrative Agent and the Borrower, and (iii) to the extent invoiced to
the Borrower at least one (1) Business Day prior to the Amendment Effective
Date, all of the reasonable out-of-pocket expenses of the Administrative Agent
(including the reasonable fees and expenses of one firm of counsel for the
Administrative Agent) due and payable on the Amendment Effective Date shall have
been paid in full.

(i) The Administrative Agent and each Lender shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least five
(5) Business Days prior to the Amendment Effective Date that it shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act to the extent requested by the
Administrative Agent at least five (5) Business Days prior to the Amendment
Effective Date.

SECTION 9. Post-Effectiveness Obligations. The Borrower shall, and shall cause
its applicable Subsidiaries to take each of the actions described on Schedule 9
attached hereto, in each case, within the time periods specified therein. The
failure to comply with this Section 9 shall constitute an automatic Event of
Default under the Credit Agreement.

SECTION 10. Reference to and Effect on the Credit Agreement, the Notes and the
other Loan Documents. (a) This Amendment is a Loan Document. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Amended Credit Agreement.

(b) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

6



--------------------------------------------------------------------------------

(c) This Amendment shall not extinguish the obligations for the payment of money
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement, which shall remain in full force and effect, except to any
extent modified by this Amendment. Nothing implied in this Amendment or in any
other document contemplated hereby shall be construed as a release or other
discharge of any of the Loan Parties from the Loan Documents, as modified by
this Amendment.

SECTION 11. Ratification. Except as modified by this Amendment and the
transactions contemplated hereby, the Credit Agreement and each of the other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. Except as expressly provided in
this Amendment, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement or any of the other Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any of the other Loan Documents.

SECTION 12. Costs and Expenses. The Borrower agrees to pay, promptly after
receipt of a demand therefore, all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of one firm of counsel for
the Administrative Agent) in accordance with the terms of Section 9.03 of the
Credit Agreement.

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute but a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Amendment. The words “execution,” “signed,” “signature,” “delivery,” and
words of like import in or relating to this Amendment and/or any document to be
signed in connection with this Amendment and the transactions contemplated
hereby shall be deemed to include Electronic Signatures (as defined below),
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be. As used herein, “Electronic Signatures” means any
electronic symbol or process attached to, or associated with, any contract or
other record and adopted by a person with the intent to sign, authenticate or
accept such contract or record.

SECTION 14. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

XHR LP By:  

XHR GP, Inc.,

 

its general partner

By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

PARENT GUARANTOR:

XENIA HOTELS & RESORTS, INC., as a Guarantor By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: IA LODGING KEY WEST, L.L.C. IA LODGING SALT LAKE CITY,
L.L.C. IA LODGING ALEXANDRIA KING, L.L.C. IA LODGING NAPA SOLANO, L.L.C. IA
LODGING SAN DIEGO, L.L.C. IA LODGING SAVANNAH BARNARD, L.L.C. IA LODGING CHICAGO
WABASH, L.L.C. XHR BOSTON COMMONWEALTH LLC XHR PORTLAND LLC XHR SANTA BARBARA
LLC XHR ORLANDO CYPRESS LLC XHR PHOENIX PALMS LLC XHR SCOTTSDALE RANCH LLC XHR
CARLSBAD LLC XHR PITTSBURGH MARKET LLC IA LODGING CELEBRATION, L.L.C. IA LODGING
SAVANNAH, L.L.C. XHR CHARLESTON MEETING LLC XHR MOUNTAIN BROOK LLC IA LODGING
SANTA CLARA, L.L.C. IA LODGING NEW ORLEANS, L.L.C. IA LODGING CHARLESTON LEE,
L.L.C. XHR DENVER CURTIS LLC XHR ATLANTA PEACHTREE LLC IA LODGING DENVER CHAMPA,
L.L.C. XHR PORTLAND OCC LLC, each as a Guarantor By:  

XHR LP, the sole member of each of the foregoing limited liability companies

By:  

XHR GP, Inc., its general partner

By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

IA LODGING AUSTIN ARBORETUM LP, as a Guarantor

By:  

IA Lodging Austin Arboretum GP, L.L.C.,

its general partner

By:  

XHR LP, its sole member

By:   XHR GP, Inc., its general partner By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

IA LODGING WOODLANDS LP, as a Guarantor

By:  

IA Lodging Woodlands GP, L.L.C., its general partner

By:  

XHR LP, its sole member

By:   XHR GP, Inc., its general partner By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

IA LODGING DALLAS AKARD LP, as a Guarantor

By:  

IA Lodging Dallas Akard GP, L.L.C., its general partner

By:  

XHR LP, its sole member

By:   XHR GP, Inc., its general partner By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

IA LODGING HOUSTON GALLERIA LP, as a Guarantor

By:  

IA Lodging Houston Galleria GP, L.L.C., its general partner

By:  

XHR LP, its sole member

By:   XHR GP, Inc., its general partner By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

IA LODGING HOUSTON OAKS LP, as a Guarantor

By:  

IA Lodging Houston Oaks GP, L.L.C., its general partner

By:  

XHR LP, its sole member

By:   XHR GP, Inc., its general partner By:  

/s/ Taylor C. Kessel

  Name:   Taylor C. Kessel   Title:   Senior Vice President, General Counsel and
Secretary

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as a Lender By:  

/s/ Christian Lunt

Name:   Christian Lunt Title:   Executive Director

 

[Signature Page – Amendment No. 1 to XHR Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Daniel S. Dyer

  Name:   Daniel S. Dyer   Title:   Vice President

 

[Signature Page – Amendment No. 1 to XHR Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Thomas Z. Schmitt

  Name:   Thomas Z. Schmitt   Title:   Assistant Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a Swap Counterparty

By:  

/s/ Tanya L. Acosta

  Name:  

Tanya L. Acosta

  Title:   Senior Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:  

/s/ Christopher J. Albano

  Name:  

Christopher J. Albano

  Title:  

Authorized Signatory

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender and as a Swap
Counterparty

By:  

/s/ Attila Coach

  Name:  

Attila Coach

  Title:  

MD

By:  

/s/ Steven Jonassen

  Name:  

Steven Jonassen

  Title:  

Managing Director

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender and as a Swap Counterparty

By:

 

/s/ James Beltz

  Name:  

James Beltz

  Title:  

Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/ Jamie Minieri

  Name:  

Jamie Minieri

  Title:  

Authorized Signatory

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

J. ARON & COMPANY, as a Swap Counterparty

By:

 

/s/ Dustin Willis

 

Name:

 

Dustin Willis

 

Title:

 

Authorized Signatory

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

 

/s/ Jack Kuhns

 

Name:

 

Jack Kuhns

 

Title:

 

Authorized Signatory

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a Lender

By:

 

/s/ Matt Stein

 

Name:

 

Matt Stein

 

Title:

 

Senior Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender and as a Swap Counterparty

By:

 

/s/ Lori Y Jensen

 

Name:

 

Lori Y Jensen

 

Title:

 

Senior Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., as a Lender

By:

 

/s/ Gwendolyn Gatz

 

Name:

 

Gwendolyn Gatz

 

Title:

 

Director

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Andrew T. White

 

Name:

 

Andrew T. White

 

Title:

 

Senior Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ Ghi S. Gavin

 

Name:

 

Ghi S. Gavin

 

Title:

 

Senior Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:

 

/s/ Sean C. Dunne

 

Name:

 

Sean C Dunne

 

Title:

 

Vice President

 

[Signature Page – Amendment No. 1 to XHR Revolving Credit Agreement]



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

<Exhibit A to Amendment No. 1 to Amended and Restated Credit Agreement>

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF

JANUARY 11, 2018

AMONG

XHR LP

THE LENDERS PARTY HERETO

AND

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT

WELLS FARGO BANK, NATIONAL ASSOCIATION AND KEYBANK NATIONAL ASSOCIATION,

AS CO-SYNDICATION AGENTS

CITIBANK, N.A. AND U.S. BANK NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS

 

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC, AND

KEYBANC CAPITAL MARKETS INC.,

AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I        DEFINITIONS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Classification of Loans and Borrowings      32<39>  

SECTION 1.03

  Terms Generally      32<40>  

SECTION 1.04

  Accounting Terms; GAAP; Pro Forma Calculations      32<40>  

ARTICLE II        THE CREDITS

     33<41>  

SECTION 2.01

  Commitments      33<41>  

SECTION 2.02

  Loans and Borrowings      33<41>  

SECTION 2.03

  Requests for Revolving Borrowings      34<42>  

SECTION 2.04

  Incremental Facilities      35<42>  

SECTION 2.05

  Swingline Loans      38<45>  

SECTION 2.06

  Letters of Credit      40<47>  

SECTION 2.07

  Funding of Borrowings      45<52>  

SECTION 2.08

  Interest Elections      45<53>  

SECTION 2.09

  Termination and Reduction of Commitments      47<54>  

SECTION 2.10

  Repayment of Loans; Evidence of Debt      47<55>  

SECTION 2.11

  Prepayment of Loans      48<55>  

SECTION 2.12

  Fees      48<58>  

SECTION 2.13

  Interest      50<59>  

SECTION 2.14

  Alternate Rate of Interest      51<60>  

SECTION 2.15

  Increased Costs      52<61>  

SECTION 2.16

  Break Funding Payments      53<62>  

SECTION 2.17

  Taxes      54<63>  

SECTION 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      57<67>  

SECTION 2.19

  Mitigation Obligations; Replacement of Lenders      59<68>  

SECTION 2.20

  Defaulting Lenders      60<69>  

SECTION 2.21

  Extension of Revolving Maturity Date      62<71>  

ARTICLE III        REPRESENTATIONS AND WARRANTIES

     62<71>  

SECTION 3.01

  Organization; Powers      62<71>  

SECTION 3.02

  Authorization; Enforceability      63<72>  

SECTION 3.03

  Governmental Approvals; No Conflicts      63<72>  

SECTION 3.04

  Financial Condition; No Material Adverse Effect      63<72>  

SECTION 3.05

  Properties      63<73>  

SECTION 3.06

  Litigation and Environmental Matters      64<73>  

SECTION 3.07

  Compliance with Laws and Agreements      64<73>  

SECTION 3.08

  Investment Company Status      64<74>  

SECTION 3.09

  Taxes      65<74>  

SECTION 3.10

  ERISA      65<74>  

SECTION 3.11

  Disclosure      65<74>  

SECTION 3.12

  Anti-Corruption Laws and Sanctions      65<74>  

SECTION 3.13

  Federal Reserve Board Regulations      66<75>  

SECTION 3.14

  Subsidiaries      66<75>  

SECTION 3.15

  Solvency      66<75>  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 3.16

  REIT Status      66<75>  

SECTION 3.17

  Insurance      66<75>  

SECTION 3.18

  EEA<Affected> Financial Institutions      66<75>  

<SECTION  3.19

  COVID-19 Programs      75>  

ARTICLE IV        CONDITIONS

     66<76>  

SECTION 4.01

  Effective Date      66<76>  

SECTION 4.02

  Each Credit Event      68<78>  

ARTICLE V        AFFIRMATIVE COVENANTS

     69<78>  

SECTION 5.01

  Financial Statements; Ratings Change and Other Information      69<78>  

SECTION 5.02

  Notices of Material Events      70<80>  

SECTION 5.03

  Existence; Conduct of Business; REIT Status; Stock Listing      71<80>  

SECTION 5.04

  Payment of Obligations      71<81>  

SECTION 5.05

  Maintenance of Properties; Insurance      71<81>  

SECTION 5.06

  Books and Records; Inspection Rights      71<81>  

SECTION 5.07

  Compliance with Laws      72<81>  

SECTION 5.08

  Use of Proceeds and Letters of Credit      72<82>  

SECTION 5.09

  Accuracy of Information      72<82>  

SECTION 5.10

  Notices of Asset Sales, Encumbrances or Dispositions      72<82>  

SECTION 5.11

  Additional Guarantors; Additional Unencumbered Properties 73<; Covenant Waiver
Period Collateral; Further Assurances      83>  

SECTION 5.12

  Releases of Guaranties      73<84>  

<SECTION  5.13

  Covenant Waiver Period Collateral Release Following Covenant Waiver Period   
  85>  

<SECTION  5.14

  COVID-19 Programs      85>  

ARTICLE VI        NEGATIVE COVENANTS

     74<86>  

SECTION 6.01

  Indebtedness      74<86>  

SECTION 6.02

  Liens      74<87>  

SECTION 6.03

  Fundamental Changes; Changes in Business; Asset Sales      75<87>  

SECTION 6.04

  [Reserved]      75<88>  

SECTION 6.05

  Swap Agreements      75<88>  

SECTION 6.06

  Restricted Payments      76<88>  

SECTION 6.07

  Transactions with Affiliates      76<89>  

SECTION 6.08

  [Reserved]      76<89>  

SECTION 6.09

  Sale and Leaseback      76<89>  

SECTION 6.10

  Changes in Fiscal Periods      76<89>  

SECTION 6.11

  Payments and Modifications of Subordinate Debt      76<89>  

SECTION 6.12

  Financial< Covenants      90>  

<SECTION  6.13

  Additional> Covenants 77< During the Covenant Waiver Period      92>  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE VII        EVENTS OF DEFAULT

     77<93>  

ARTICLE VIII        THE ADMINISTRATIVE AGENT

     81<97>  

ARTICLE IX        MISCELLANEOUS

     83<99>  

SECTION 9.01

 

Notices

     83<99>  

SECTION 9.02

 

Waivers; Amendments

     85<101>  

SECTION 9.03

 

Expenses; Indemnity; Damage Waiver

     86<102>  

SECTION 9.04

 

Successors and Assigns

     88<104>  

SECTION 9.05

 

Survival

     93<109>  

SECTION 9.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     93<109>  

SECTION 9.07

 

Severability

     94<110>  

SECTION 9.08

 

Right of Setoff

     94<110>  

SECTION 9.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     94<110>  

SECTION 9.10

 

WAIVER OF JURY TRIAL

     95<111>  

SECTION 9.11

 

Headings

     95<111>  

SECTION 9.12

 

Confidentiality

     95<111>  

SECTION 9.13

 

Material Non-Public Information

     96<112>  

SECTION 9.14

 

Authorization to Distribute Certain Materials to Public-Siders

     96<112>  

SECTION 9.15

 

Interest Rate Limitation

     97<113>  

SECTION 9.16

 

USA PATRIOT Act

     97<113>  

SECTION 9.17

 

No Advisory or Fiduciary Responsibility

     97<113>  

SECTION 9.18

 

Acknowledgement and Consent to Bail-In of EAA<Affected> Financial Institutions

     98<114>  

SECTION 9.19

 

Transitional Arrangements

     98<114>  

<SECTION  9.20

 

Acknowledgement Regarding Any Supported QFCs

     115>  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule EGL — Eligible Ground Leases

Schedule ES — Excluded Subsidiaries

Schedule 2.01A — Lenders; Commitments

Schedule 2.01B — Swingline Lenders; Swingline Commitments

Schedule 2.01C — Issuing Banks; Letter of Credit Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 3.05 — Unencumbered Properties

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Subsidiaries

<Schedule 6.01 — Existing Indebtedness>

<Schedule 6.02 — Existing Liens>

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C-1 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 — Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-3 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 — Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D-1 — Form of Revolving Loan Note

Exhibit D-2 — Form of Swingline Loan Note

Exhibit E — Form of Compliance Certificate

<Exhibit F – Form of Covenant Waiver Period Pledge Agreement>

<Exhibit G – Form of Intercreditor Agreement>

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of January 11, 2018, among XHR LP, a Delaware limited partnership, the LENDERS
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower, the Administrative Agent and certain of the Lenders are
parties to that certain Revolving Credit Agreement dated as of February 3, 2015
(the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement to, among other things,
extend the maturity date thereunder;

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to so
amend and restate the Existing Credit Agreement on the terms and conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Operating Income” means, for any fiscal period for any Real Estate
Asset, (a) the Net Operating Income (or proportionate share of Net Operating
Income from a Real Estate Asset owned jointly by an Investment Affiliate) from
such Real Estate Asset minus (b) a reserve for capital expenditures and
replacements equal to four percent (4%) of the annual gross revenues for such
Real Estate Asset (or proportionate share of such reserve for a Real Estate
Asset owned by an Investment Affiliate).

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

<“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.>

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to it in Section 9.01(d).

“Agreement” has the meaning assigned to it in the recitals.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate if a Eurodollar Borrowing
with a one month Interest Period was being made on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the LIBO Screen Rate at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate<as determined pursuant to the foregoing>shall be less
than zero<1.25% >, such rate shall be deemed to be zero<1.25% > for purposes of
this Agreement.

<“Amendment Effective Date” means June 30, 2020.>

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Borrower or any of its Affiliates
from time to time concerning or relating to money laundering, bribery or
corruption.

“Applicable Credit Rating” means a rating assigned to the Company’s Index Debt
by Moody’s, S&P or Fitch.

<“Applicable Percentage” has the meaning assigned to it in Section 2.11(c).>

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below.

 

2



--------------------------------------------------------------------------------

(a) From and after the Effective Date and until the Debt Rating Pricing Election
Date, the “Eurodollar - Applicable Rate” or the “ABR - Applicable Rate”, as the
case may be, shall be determined by the range into which the Leverage Ratio
falls in the table below<; provided, however, that from and after the Amendment
Effective Date until the Covenant Compliance Date, the Applicable Rate, shall be
based on Level VI (and, following the Covenant Compliance Date, the Applicable
Rate shall revert to the applicable Level in the table below)>:

 

RATIO LEVEL

  

LEVERAGE RATIO

   EURODOLLAR -
APPLICABLE
RATE     ABR -
APPLICABLE
RATE  

Level I

   < 4.0 to 1.0      1.50 %      0.50 % 

Level II

   ³ 4.0 to 1.0 and < 4.5 to 1.0      1.60 %      0.60 % 

Level III

   ³ 4.5 to 1.0 and < 5.0 to 1.0      1.65 %      0.65 % 

Level IV

   ³ 5.0 to 1.0 and < 5.5 to 1.0      1.80 %      0.80 % 

Level V

   ³ 5.5 to 1.0 and < 6.0 to 1.0      1.95 %      0.95 % 

Level VI

   ³ 6.0 to 1.0      2.25 %      1.25 % 

For purposes of this clause (a), any increase or decrease in the Applicable Rate
resulting from a change in the Leverage Ratio< (or the occurrence of the
Covenant Compliance Date)> shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered in
accordance with Section 5.01(d); provided, however, that if such compliance
certificate is not delivered in accordance with Section 5.01(d) and has not been
delivered within thirty (30) days after notice from the Administrative Agent or
the Required Lenders to the Borrower notifying the Borrower of the failure to
deliver such compliance certificate on the date when due in accordance with
Section 5.01(d), then the Applicable Rate shall be the percentage that would
apply to the Level VI Ratio and it shall apply as of the first Business Day
after the date on which such compliance certificate was required to have been
delivered and shall remain in effect until such compliance certificate is
delivered. The Applicable Rate from the Effective Date until the delivery of the
compliance certificate for the fiscal quarter ending December 31, 2017 shall be
based on Level I.

If at any time the financial statements upon which the Applicable Rate was
determined were incorrect (whether based on a restatement, fraud or otherwise),
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.

 

3



--------------------------------------------------------------------------------

(b) From and after the Debt Rating Pricing Election Date, the “Eurodollar -
Applicable Rate”, the “ABR - Applicable Rate” or the “Facility Fee Rate”, as the
case may be, shall be determined solely by the Applicable Credit Ratings in the
table below:

 

RATINGS LEVEL

  

MOODY’S/

S&P/FITCH
APPLICABLE

CREDIT RATING

   EURODOLLAR -
APPLICABLE
RATE     ABR -
APPLICABLE
RATE     FACILITY
FEE RATE  

Level I Rating

   A3/A- or higher      0.825 %      0 %      0.125 % 

Level II Rating

   Baa1/BBB+      0.875 %      0 %      0.15 % 

Level III Rating

   Baa2/BBB      1.00 %      0 %      0.20 % 

Level IV Rating

   Baa3/BBB-      1.20 %      0.20 %      0.25 % 

Level V Rating

   Below Baa3/BBB- or unrated      1.55 %      0.55 %      0.30 % 

For purposes of this clause (b), if at any time the Company has two
(2) Applicable Credit Ratings, the Applicable Rate and Facility Fee Rate shall
be the rate per annum applicable to the highest Applicable Credit Rating;
provided that if the highest Applicable Credit Rating and the lowest Applicable
Credit Rating are more than one ratings category apart, the Applicable Rate and
Facility Fee Rate shall be the rate per annum applicable to Applicable Credit
Rating that is one ratings category below the highest Applicable Credit Rating.
If at any time the Company has three (3) Applicable Credit Ratings, and such
Applicable Credit Ratings are split, then: (A) if the difference between the
highest and the lowest such Applicable Credit Ratings is one ratings category
(e.g. Baa2 by Moody’s and BBB- by S&P or Fitch), the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
highest of the Applicable Credit Ratings were used; and (B) if the difference
between such Applicable Credit Ratings is two ratings categories (e.g. Baa1 by
Moody’s and BBB- by S&P or Fitch) or more, the Applicable Rate and Facility Fee
Rate shall be the rate per annum that would be applicable if the average of the
two (2) highest Applicable Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Rate and
Facility Fee Rate shall be the rate per annum that would be applicable if the
second highest Applicable Credit Rating of the three were used. If at any time
the Company has only one Applicable Credit Rating (and such Credit Rating is
from Moody’s or S&P), the Applicable Rate and Facility Fee Rate shall be the
rate per annum applicable to such Applicable Credit Rating. If the Company
neither has an Applicable Credit Rating from Moody’s nor S&P, the Applicable
Rate and Facility Fee Rate shall be the rate per annum applicable to an
Applicable Credit Rating of “below BBB-/Baa3 or unrated” in the tables above.

Each change in the Applicable Rate and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate and Facility Fee Rate shall be determined by reference to the
rating most recently in effect prior to such change or cessation.

 

4



--------------------------------------------------------------------------------

Any adjustment in the Applicable Rate shall be applicable to all existing Loans.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

<“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any real or personal property (including any sale and leaseback
transaction, division, merger or disposition of Equity Interests), whether in a
single transaction or a series of related transactions, by any Loan Party or any
subsidiary thereof; provided that “Asset Disposition” shall exclude any
Permitted Disposition.>

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, President,
Financial Officer or General Counsel of any of (i) the Company, (ii) the
Borrower or (iii) the general partner of the Borrower.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Credit Exposure then
outstanding; provided, that in calculating any Lender’s Revolving Credit
Exposure for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.12(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA<Affected > Financial Institution.

“Bail-In Legislation” means, <(a) >with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law<, rule, regulation or
requirement> for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule<, and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings)>.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means XHR LP, a Delaware limited partnership.

“Borrowing” means (a) Loans of the same Type and Class, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request in substantially the form of Exhibit B
hereto by the Borrower for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

6



--------------------------------------------------------------------------------

(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
issuance and having, at the time of the acquisition thereof, a rating of at
least A1 from S&P or at least P1 from Moody’s;

(c) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.

“Change in Control” means: (a) for any reason whatsoever any “person” or “group”
(within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Original Effective Date) shall beneficially own a percentage of the then
outstanding Equity Interests of the Company having the power, directly or
indirectly, to vote for the election of directors (or their equivalent) of the
Company (“Voting Equity Interests”) that is more than 35% of the outstanding
Voting Equity Interests of the Company; or any “person” or “group” otherwise
acquires the power to direct, directly or indirectly, the management or policies
of the Company; or (b) during any period of 12 consecutive months, individuals
who at the beginning of any such 12-month period constituted the Board of
Directors of Company (together with any new directors whose election by such
Board or whose nomination for election by the shareholders of Company was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office; (c) the
Company or a Wholly-Owned Subsidiary of the Company shall cease to be the sole
general partner of the Borrower; or (d) the Company shall cease to directly or
indirectly own at least 70% of the limited partnership interests in the
Borrower.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any

 

7



--------------------------------------------------------------------------------

lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date
such Lender or Issuing Bank became a party to this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

<“Collateral Agent” means JPMorgan Chase Bank, N.A., as collateral agent for the
lenders under the Credit Facilities, pursuant to the Intercreditor Agreement. >

<“Collateral Documents” means, collectively, the Covenant Waiver Period Pledge
Agreement and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Obligations.>

<“Collateral Release Date” means the first date occurring after the end of the
Covenant Waiver Period on which (x) the Borrower achieves compliance with all of
the financial covenants set forth in Section 6.12 for two (2) consecutive fiscal
quarters without giving effect to the Permitted Variations, and (y) the
Permitted Variations Period is no longer in effect.>

“Commitment” means, with respect to each Lender, unless the context otherwise
requires, its Revolving Commitment.

“Commitment Fee Rate” means, to the extent in effect as calculated on a daily
basis, for any calendar quarter (a) 0.30% per annum, if the average daily
Revolving Commitment Utilization Percentage for such quarter is less than 50%,
and (b) 0.20% per annum, if the average daily Revolving Commitment Utilization
Percentage for such quarter is greater than or equal to 50%.

“Communications” has the meaning assigned to it in Section 9.01(d).

“Company” means Xenia Hotels & Resorts, Inc., a Maryland corporation.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period, without duplication, an amount equal
to the net income or loss of the Company, the Borrower and their subsidiaries on
a consolidated basis determined in accordance with GAAP (excluding losses
attributable to the sale or other disposition of assets and the adjustment for
so-called “straight-line rent accounting”) for such period plus (x)

 

8



--------------------------------------------------------------------------------

the following to the extent deducted in computing such consolidated net income
or loss for such period: (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization for such period, (iv) other non-cash charges
for such period and non-recurring cash charges for such period, (v) acquisition
costs of the Borrower and its subsidiaries for such period in an aggregate
amount of up to $5,000,000 in any fiscal year of the Borrower and (vi) all
losses attributable to the sale or other disposition of assets in such period,
and minus (y) to the extent included in computing such consolidated net income
or loss for such period, all gains attributable to the sale or other disposition
of assets or debt restructurings in such period, all of the foregoing as
adjusted to include the pro rata share of the Company, the Borrower and their
subsidiaries on a consolidated basis of the net income or loss of all Investment
Affiliates for such period, determined and adjusted in the same manner as
provided above in this definition with respect to the net income or loss of the
Company, the Borrower and their subsidiaries on a consolidated basis.

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense for such period, plus (b) the aggregate
amount of scheduled principal payments attributable to Total Indebtedness
(excluding optional prepayments and scheduled principal payments due on maturity
of any such Indebtedness) required to be made during such period by the Company,
the Borrower or any of their consolidated subsidiaries, plus (c) a percentage of
all such scheduled principal payments required to be made during such period by
any Investment Affiliate on Indebtedness taken into account in calculating
Consolidated Interest Expense equal to the greater of (x) the percentage of the
principal amount of such Indebtedness for which the Company, the Borrower or any
of their subsidiaries is liable and (y) the pro rata share of the Company, the
Borrower and such subsidiaries on a consolidated basis of such Investment
Affiliate, plus (d) dividends on the Company’s preferred stock required to be
made during such period pursuant to the Company’s organizational documents, plus
(e) all rental payments due and payable with respect to such period under ground
leases of any properties at which the Company, the Borrower and/or any of such
subsidiaries are tenants.

“Consolidated Interest Expense” means, for any period for the Company, the
Borrower and their subsidiaries, the sum (without duplication) for such period
of: (i) total interest expense, whether paid or accrued, of the Company, the
Borrower and such subsidiaries, including, to the extent not capitalized, fees
payable in connection with this Agreement and other Indebtedness permitted by
this Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, including the
Company’s, the Borrower’s and such subsidiaries’ share of interest expenses in
Joint Ventures but excluding amortization or write-off of debt discount and
expense, (ii) amortization of costs related to interest rate protection
contracts and rate buydowns, (iii) capitalized interest, (iv) amortization of
Capitalized Loan Fees of the Company, the Borrower and such subsidiaries,
(v) interest incurred on any liability or obligation that constitutes a
Contingent Obligation of the Company and such subsidiaries and (vi) to the
extent not included in clauses (i), (ii), (iii), (iv) and (v) each of the
Company’s, the Borrower’s and such subsidiaries’ pro rata share of all interest
expense and other amounts of the type referred to in such clauses of any
Investment Affiliate.

“Consolidated Tangible Net Worth” means, at any date of determination, (i) Total
Asset Value minus (ii) Total Indebtedness.

 

9



--------------------------------------------------------------------------------

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Nonrecourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or monetized, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as recorded on the balance sheet and in
the footnotes to the most recent financial statements required to be delivered
pursuant to Sections 5.01(a) and 5.01(b). Notwithstanding anything contained
herein to the contrary, guarantees of completion or other performance shall not
be deemed to be Contingent Obligations unless and until a claim for payment has
been made thereunder, at which time any such guaranty of completion or other
performance shall be deemed to be a Contingent Obligation in an amount equal to
the maximum reasonable anticipated liability in respect of any such claim.
Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the amount of such guaranty shall be deemed to be 100%
thereof unless and only to the extent that (i) such other Person has delivered
cash or Cash Equivalents to secure all or any part of such Person’s obligations
under such joint and several guaranty (in which case the amount of such guaranty
shall be reduced by the amount of such cash or Cash Equivalents) or (ii) such
other Person holds an Investment Grade Rating from any of Fitch, Moody’s or S&P,
or has creditworthiness otherwise reasonably acceptable to the Administrative
Agent (in which case the amount of such guaranty shall be zero), and (2) in the
case of a guaranty (whether or not joint and several) of an obligation otherwise
constituting Indebtedness of such Person, the amount of such guaranty shall be
deemed to be only that amount in excess of the amount of the obligation
constituting Indebtedness of such Person. Notwithstanding anything contained
herein to the contrary, “Contingent Obligations” shall not be deemed to include
guarantees of loan commitments or of construction loans to the extent the same
have not been drawn.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

10



--------------------------------------------------------------------------------

<“Covenant Compliance Date” shall mean the earlier of (i) the date on which the
Borrower delivers a compliance certificate in accordance with Section 5.01(d)
demonstrating compliance with the financial covenants set forth in Section 6.12
(as modified as of the Amendment Effective Date) for the fiscal quarter ending
June 30, 2021 and (ii) the date the Borrower shall, in its sole discretion,
deliver both (a) a compliance certificate in accordance with Section 5.01(d)
with respect to any fiscal quarter ending after the Amendment Effective Date but
prior to June 30, 2021 reflecting compliance with the financial covenants in
effect from and after the Covenant Waiver Period and (b) written notice to the
Administrative Agent electing to terminate the Covenant Waiver Period
concurrently with the delivery of such compliance certificate.>

<“Covenant Waiver Period” shall mean the period commencing with the fiscal
quarter ending June 30, 2020 and ending on the earlier of (i) the date the
Borrower shall be required to deliver the compliance certificate to be delivered
with respect to the fiscal quarter ending June 30, 2021 in accordance with
Section 5.01(d) and (ii) the Covenant Compliance Date.>

<“Covenant Waiver Period Collateral” means all “Collateral” as defined in the
Covenant Waiver Period Pledge Agreement (to the extent not previously released
in connection with a Covenant Waiver Period Collateral Release pursuant to
Section 5.13).>

<“Covenant Waiver Period Collateral Release” has the meaning given that term in
Section 5.13.>

<“Covenant Waiver Period Collateral Release Certificate” has the meaning given
that term in Section 5.13.>

<“Covenant Waiver Period Pledge Agreement” means that certain Pledge Agreement
dated as of the Amendment Effective Date substantially in the form of Exhibit F
hereto, executed by the Borrower and certain of its Subsidiaries in favor of the
Collateral Agent for the benefit of the Collateral Agent and the lenders and
secured parties under the Intercreditor Agreement (as required by the First
Amendment), as the same may be amended, restated or otherwise modified from time
to time.>

<“COVID-19 Relief Funds” means funds or credit or other support received by the
Company or any subsidiary of the Company from, or with the credit or other
support of, any Governmental Authority (a “COVID-19 Relief Program”), and
incurred with the intent to mitigate (in the good faith determination of the
Borrower), through additional liquidity or other financial relief, the impact of
the COVID-19 global pandemic on the business and operations of the Company, the
Borrower and its Subsidiaries.>

<“COVID-19 Relief Program” has the meaning assigned thereto in the definition of
“COVID-19 Relief Funds”.>

<“Credit Facilities” means, collectively, this Agreement, the Wells Fargo Credit
Agreement, the KeyBank 2015 Credit Agreement, the KeyBank 2017 Credit Agreement,
the PNC Bank Credit Agreement, and any Permitted Refinancing Indebtedness in
respect of any of the foregoing.>

 

11



--------------------------------------------------------------------------------

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender.

<“Debt Issuance” means the issuance of any Indebtedness (including guarantees
thereof) for borrowed money by any Loan Party or any of its subsidiaries.>

“Debt Rating Pricing Election Date” means the date< following the Covenant
Compliance Date> on which (a) the Company has received an Investment Grade
Rating from Moody’s or S&P and such Investment Grade Rating continues to exist
on the date that the Borrower gives its election notice described below and
(b) the Borrower has delivered written notice to the Administrative Agent (which
shall promptly notify each of the Lenders) of its election (which shall be
irrevocable) to have the Applicable Rates determined by reference to the
Applicable Credit Ratings instead of the Leverage Ratio.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both as specified in Article VII would,
unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of (i) a Bankruptcy Event
or (ii) a Bail-In Action.

<“Designated Covenant Waiver Period Collateral Subsidiaries” means,
collectively, all Subsidiaries whose Equity Interests are pledged pursuant to
the Covenant Waiver Period Pledge Agreement.>

 

12



--------------------------------------------------------------------------------

“Development Property” means a Real Estate Asset owned by the Borrower or one of
its Subsidiaries on which the construction or redevelopment of a hotel or other
hospitality property has commenced, other than any Real Estate Asset with
respect to which any interruption of construction or redevelopment has lasted
for more than one hundred and twenty (120) consecutive days and is then
continuing. Such Real Estate Asset shall be treated as a Development Property
until construction is completed and a certificate of occupancy (or its
equivalent in the applicable jurisdiction) has been issued.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of, a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the latest Maturity Date; provided, however, that if
such Equity Interests are issued to any plan for the benefit of employees of the
Company or its direct or indirect subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.

“Disqualified Institution” has the meaning assigned to such term in the
definition of “Ineligible Institution”.

“Distressed Mortgage Note” has the meaning assigned to such term in the
definition of “Total Asset Value”.

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which is
January 11, 2018.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of their respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security systems.

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee and any Disqualified
Institution is subject to Section 9.04(e).

“Eligible Ground Lease” means each ground lease that would constitute a
financeable ground lease on customary terms to a prudent institutional lender in
the business of making commercial real estate loans< (it being acknowledged and
agreed that any Permitted Transfer Restrictions within a ground lease shall not
cause such ground lease to be considered not financeable)> and having a
remaining term, including any optional extension terms exercisable unilaterally
by the tenant, of no less than 35 years from the Effective Date (or, in the case
of a shorter term, the leasehold interest of the lessee reverts to a fee
interest of such lessee at the end of such term). The Eligible Ground Leases as
of the Effective Date are listed on Schedule EGL.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

14



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

<“Equity Issuance” means any offering of “securities” (as defined under the
Securities Act) by the Company or the Borrower in its Equity Interests in (i) a
public offering registered under the Securities Act, or (ii) an offering not
required to be registered under the Securities Act (including, without
limitation, a private placement under Section 4(2) of the Securities Act, an
exempt offering pursuant to Rule 144A and/or Regulation S of the Securities Act
and an offering of exempt securities) (including common or preferred equity,
hybrid securities, convertible securities and any and all warrants, rights or
options to purchase any of the foregoing, in each case whether in a public
offering or a private placement); provided that the foregoing shall not include
issuances pursuant to incentive plans (including equity or equity-based plans
and non-equity plans) and awards thereunder, and other existing contractual
obligations to current or former management or employees or members of the board
of directors of the Company, the Borrower or any of their subsidiaries. For all
purposes under this Agreement, the term “Equity Issuance” shall not include
(A) any Asset Disposition or (B) any Debt Issuance.>

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Multiemployer Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the failure to meet the minimum funding standards of Section 412 of
the Code or Section 302 of ERISA, or the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of such
minimum funding standards, with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in critical or endangered status, or insolvent or in
reorganization, within the meaning of Title IV of ERISA, (h) the imposition of a
Lien under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate or the notification to the Borrower or any ERISA Affiliate that such a
Lien will be imposed on account of any Plan or Multiemployer Plan; or (i) the
failure by the Borrower or any ERISA Affiliate to make a required contribution
to any Multiemployer Plan.

 

15



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

<“Excess Lien Proceeds” has the meaning assigned to it in Section 2.11(b).>

<“Excess Sale Proceeds” has the meaning assigned to it in Section 2.11(b).>

“Excluded Subsidiaries” means the Subsidiaries of the Borrower listed on
Schedule ES attached hereto, as such Schedule ES may be updated by an Authorized
Officer of the Borrower to include (a) any Subsidiary acquired pursuant to an
acquisition permitted hereunder which is financed with Secured Indebtedness that
is permitted by this Agreement and each Subsidiary thereof that guarantees such
Secured Indebtedness (in each case to the extent that guaranteeing the
Obligations is prohibited by such Secured Indebtedness), (b) any Subsidiary of
an Excluded Subsidiary, (c) any Subsidiary that is not a Wholly-Owned Subsidiary
of the Borrower, and is either acquired pursuant to an acquisition permitted
hereunder or formed in a manner not expressly prohibited hereunder, and is
prohibited by its organizational documents from giving a guaranty of the
Obligations and (d) any Subsidiary of the Borrower organized in a jurisdiction
other than the United States or any state thereof; provided that each such
Subsidiary shall cease to be an Excluded Subsidiary hereunder if such Secured
Indebtedness is repaid or becomes unsecured or if such Subsidiary ceases to
guarantee such secured Indebtedness or if such Subsidiary ceases to be
prohibited from giving a guaranty, as applicable.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in such Loan, Letter of Credit or Commitment (other than
pursuant to an assignment requested by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

 

16



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning assigned to it in the recitals.

“Facility Fee Rate” means that rate determined pursuant to paragraph (b) of the
definition of “Applicable Rate”.

“Facility Increase” has the meaning assigned to such term in Section 2.04.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and, to the extent substantively
comparable with Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any of (i) the Company, (ii) the Borrower or
(iii) the general partner of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

<“First Amendment” means that certain Amendment No. 1 to Amended and Restated
Revolving Credit Agreement, dated as of the Amendment Effective Date, by and
among the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders party thereto.>

“Fitch” means Fitch, Inc. and its successors.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

17



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty.

“Guarantors” means the Company and the Subsidiary Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate”.

“Increased Amount Date” has the meaning assigned to such term in Section 2.04.

“Incremental Commitments” has the meaning assigned to such term in Section 2.04.

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, or with respect to commercial letter of credit or similar
facilities, and all obligations of such Person owed as an account party or
applicant on any standby letters of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Effective Date that any direct or indirect
parent of such Person has the right (subject to satisfaction of applicable
securities law requirements, including the filing of registration statements) to
satisfy by delivery of its Equity Interests, (ii) obligations that any direct or
indirect parent of such Person is given the right to satisfy by delivery of its
Equity Interests and (iii) obligations with respect to preferred stock of the
Company), (h) all Contingent Obligations of such Person in respect of
Indebtedness of other Persons of the types described in the foregoing clauses
(a) through (g), (i) all obligations of the kind referred to in clause
(a) through (h) above secured by any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) the net obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity

 

18



--------------------------------------------------------------------------------

(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. The amount of any Indebtedness under clause (d) or clause (i) above
shall be limited to the lesser of the amount of such Indebtedness that is
Nonrecourse Indebtedness or the fair market value of the assets securing such
Indebtedness that is Nonrecourse Indebtedness, as reasonably determined by the
Borrower. The amount of Indebtedness of any Person shall be calculated at the
outstanding principal amount based on the contract and not reflecting purchase
accounting or other adjustments pursuant to GAAP.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, (d) a company, partnership,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof or (e) a Person (i) which (A) is a
competitor of the Company or the Borrower in the business of owning and/or
operating hotel and hospitality properties or (B) invests, as one of its primary
lines of business, in hotel and hospitality real estate assets similar to the
Real Estate Assets and (ii) which as of any date of determination has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Electronic System) not less than ten (10) Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

“Information Memorandum” means the Confidential Information Memorandum dated
November 2017 relating to the Borrower and the Transactions.

<“Insurance and Condemnation Event” means the receipt by any Loan Party or any
of its Subsidiaries of any cash casualty insurance proceeds (for clarity,
excluding insurance proceeds for financial (and not property) losses, such as
business interruption insurance proceeds) or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective real or personal property.>

<“Intercreditor Agreement” means that certain Collateral Agency and
Intercreditor Agreement dated as of the Amendment Effective Date substantially
in the form of Exhibit G hereto (and as the Administrative Agent may reasonably
agree to amend, modify or supplement from time to time) by and among the
Administrative Agent, the administrative agents under the other Credit
Facilities, the Collateral Agent on behalf of the lenders and secured parties
under the Credit Facilities, the Company, the Borrower and its Subsidiaries from
time to time party thereto, and, if applicable, the administrative agent or
collateral agent (or other representative) on behalf of the holders of any
Permitted Capital Markets Indebtedness, which agreement shall, with respect to
the

 

19



--------------------------------------------------------------------------------

Covenant Waiver Period Collateral, inter alia, acknowledge that the Covenant
Waiver Period Collateral shall secure equally and ratably the Obligations and
the obligations owing under the other Credit Facilities, and if applicable, the
obligations owing under any pari passu Permitted Capital Markets Indebtedness. >

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period and (iii) no Interest Period shall extend beyond
the then applicable Revolving Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

<“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance (but excluding advance payments and deposits
for goods and services and commission, travel and similar advances to officers,
employees, consultants and independent contractors) or extension of credit to
(but excluding payment deferrals, trade receivables and non-cash extensions of
credit), capital contribution to, guaranty of Indebtedness of, or purchase or
other acquisition of any Indebtedness of, another Person, including any
partnership or joint venture interest in such other Person, or (c)

 

20



--------------------------------------------------------------------------------

the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, (i) the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, or write-ups, write-downs or write-offs with respect to such
Investment but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment) and (ii) any modification, replacement,
renewal or extension of an Investment made after the Amendment Effective Date
(or any other conversion or exchange of one type of an Investment to or for
another type of an Investment) shall be permitted (and shall not be deemed to
constitute another Investment) so long as the initial Investment was permitted
and the amount of such Investment (after giving effect to such modification,
replacement, renewal, extension, conversion or exchange) is not increased
thereby other than as otherwise permitted by this Agreement.>

“Investment Affiliate” means any unconsolidated subsidiary or Joint Venture of
the Company, the Borrower and their consolidated subsidiaries.

“Investment Grade Rating” means an Applicable Credit Rating of Baa3 or better
from Moody’s, BBB- or better from S&P, or BBB- or better from Fitch.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, and KeyBank National Association in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank (or another Lender, with the consent of such Lender and the Borrower), in
which case the term “Issuing Bank” shall include any such Affiliate (or such
Lender) with respect to Letters of Credit issued by such Affiliate (or such
Lender). Each reference herein to the “Issuing Bank” shall mean all of the
Issuing Banks, each Issuing Bank, any Issuing Bank or the applicable Issuing
Bank, as the context may require.

“Joint Lead Arrangers” means the Persons named as “Joint Lead Arrangers” on the
cover page to this Agreement.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“KeyBank 2015 Credit Agreement” means that certain Term Loan Agreement, dated as
of October 22, 2015, by and among the Borrower, KeyBank National Association, as
administrative agent, and the lenders and other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

21



--------------------------------------------------------------------------------

“KeyBank 2017 Credit Agreement” means that certain Term Loan Agreement, dated as
of September 13, 2017, by and among the Borrower, KeyBank National Association,
as administrative agent, and the lenders and other parties from time to time
party thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lenders and the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.04(b)(iv).

“Leverage Ratio” has the meaning assigned to such term in Section 6.12(a).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero <0.25%>,
such rate shall be deemed to be zero <0.25%> for the purposes of this Agreement
and provided, further, if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate, provided, that, if any Interpolated Rate shall
be less than zero <0.25%>, such rate shall be deemed to be zero <0.25%> for
purposes of this Agreement<; and provided, further, that with respect to any
Borrowing that is (and remains) subject to a Swap Agreement entered into prior
to the Amendment Effective Date (and without giving effect to any subsequent
extensions thereof), each reference to 0.25% above shall be deemed to be zero>.

 

22



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement (including without limitation, schedules
and exhibits hereto) the Notes, the Guaranties, <the Intercreditor Agreement,
the Collateral Documents, >and any other agreements entered into in connection
herewith or therewith by the Borrower or any other Loan Party with or in favor
of the Administrative Agent and/or the Lenders, including any amendments,
modifications or supplements hereto or thereto or waivers hereof or thereof and
letter of credit applications described in Section 2.06(a)..

“Loan Parties” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
Person) by one or more of the Borrower and its Subsidiaries of properties or
assets of a Person for a gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisition) or (b) one or more
transactions for the purpose of or resulting, directly or indirectly, in the
acquisition (including, without limitation, a merger or consolidation or any
other combination with another Person) by one or more of the Borrower and its
Subsidiaries of properties or assets of a Person in any two consecutive fiscal
quarters for an aggregate gross purchase price equal to or in excess of 10% of
Total Asset Value (without giving effect to such acquisitions).

“Major Renovation” means, with respect to any Real Estate Asset, any
construction or renovation project that during any 90 consecutive day period
renders more than 20% of the same rooms in such Real Estate Asset out of service
during such period.

<“Mandatory Prepayment Event” means any event triggering the prepayment
requirement under clauses (i) through and including (iii) of Section 2.11(b)
during the Covenant Waiver Period.>

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole, (b) the ability of the Company or the Borrower to
perform any of its payment obligations under this Agreement or any other Loan
Document or (c) the validity or enforceability of this Agreement or any other
Loan Document or the rights of or remedies available to the Administrative
Agent, the Issuing Bank and the Lenders under this Agreement or any other Loan
Document.

 

23



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Company, the Borrower and its Subsidiaries<or
any Subsidiary consisting of (x) Recourse Indebtedness that is outstanding> in
an aggregate principal amount exceeding (x)<of> $75,000,000, in the case of
Recourse Indebtedness,< or more> and (y) $150,000,000, in the case of
Nonrecourse Indebtedness< that is outstanding in an aggregate principal amount
of $150,000,000 or more>.

“Material Subsidiary” means (a) each Subsidiary of the Borrower that directly or
indirectly owns or leases a property that is to be treated as an Unencumbered
Property for purposes of this Agreement and (b) each other Subsidiary of the
Borrower that has assets that constitute more than five percent (5%) of Total
Asset Value, in each case, other than an Excluded Subsidiary.

“Maturity Date” means, unless the context otherwise requires, the Revolving
Maturity Date.

“Maximum Increase Amount” has the meaning assigned to such term in Section 2.04.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage Note” means a note receivable held by the Borrower or one of its
Subsidiaries that is secured by a first mortgage Lien on real property.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate is obligated to make
contributions or with respect to which the Borrower or any ERISA Affiliate has
any liability, actual or contingent.

“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document< (as defined in this Agreement and in
each of the other Credit Facilities)>, that prohibits, restricts or limits, or
purports to prohibit, restrict or limit, the creation or assumption of any Lien
on any assets of a Person as security for the Obligations (or a guaranty of the
Obligations), or entitles another Person to obtain or claim the benefit of a
Lien on any assets of such Person; provided, however, that< (i)> an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, <(ii) an agreement relating to Permitted Capital
Markets Indebtedness containing restrictions substantially similar to, or taken
as a whole, not more restrictive than, the restrictions (other than the
restrictions that apply during the Covenant Waiver Period) contained in the Loan
Documents (as defined in this Agreement in each of the other Credit Facilities),
(iii) Permitted Transfer Restrictions and (iv) Permitted Sale Restrictions, in
each case, >shall not constitute a Negative Pledge.

<“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, all cash proceeds (including
Cash Equivalents) received by any Loan Party or any of its Subsidiaries
therefrom (including any cash or Cash Equivalents

 

24



--------------------------------------------------------------------------------

received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) in connection with such
transaction or event less the sum of (i) any Tax Distributions and all income
Taxes and other Taxes assessed by, or reasonably estimated to be payable to, a
Governmental Authority as a result of such transaction or event (provided that
if estimated Tax Distributions or estimated Taxes exceed the amount of actual
Tax Distributions or Taxes required to be paid in cash in respect of such Asset
Disposition, the amount of such excess shall constitute Net Cash Proceeds if
greater than $2,000,000), (ii) all reasonable and customary out-of-pocket fees
and expenses incurred in connection with such transaction or event (including,
to the extent reasonable and customary, accounting and investment banking fees,
payments made in order to obtain a necessary consent or required by applicable
law, broker’s fees or commissions, legal fees, consulting fees, title insurance
premiums paid in connection therewith, survey costs and mortgage recording Tax
paid in connection therewith, and costs and expenses in connection with
unwinding any derivatives contract in connection therewith), (iii) the principal
amount of, premium, if any, and interest on any Indebtedness (other than
Indebtedness under the Loan Documents) secured by a Lien on the asset (or a
portion thereof) disposed of, which Indebtedness is required to be repaid in
connection with such transaction or event and (iv) all amounts that are set
aside as a reserve (A) for adjustments in respect of the purchase price of such
assets, (B) for any liabilities associated with such transaction or event, to
the extent such reserve is established in accordance with GAAP or as otherwise
required pursuant to the documentation with respect to such Asset Disposition or
Insurance and Condemnation Event, (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition and (D) for the
payment of indemnification obligations; provided that, to the extent and at the
time any such amounts are released from such reserve and received by such Loan
Party or any of its Subsidiaries, such amounts shall constitute Net Cash
Proceeds, and (b) with respect to any Equity Issuance or Debt Issuance, the
gross cash proceeds received by any Loan Party or any of its Subsidiaries
therefrom less the sum of (i) all reasonable and customary fees, commissions,
investment banking fees, consulting fees, attorneys’ fees, accountants’ fees,
underwriting fees, costs, underwriting discounts and other expenses incurred in
connection therewith and (ii) amounts required to be deposited or maintained in
segregated accounts as reserves in connection with any such Debt Issuance;
provided, however, that in the case of any Debt Issuance constituting Permitted
Refinancing Indebtedness, such proceeds shall be limited to the amount
determined pursuant to clause (a) of the definition thereof. Net Cash Proceeds
received by any Subsidiary of the Company other than a Wholly-Owned Subsidiary
of the Company shall equal a percentage of the Net Cash Proceeds received by
such Subsidiary pursuant to clause (a) or (b) above equal to the percentage that
corresponds to the Loan Parties’ aggregate ownership share of such Subsidiary
(or, if less, the amount permitted by the organizational documents of such
Subsidiary as in effect on the Amendment Effective Date). >

<“Net Cash Proceeds Receipt Date” means, with respect to any Mandatory
Prepayment Event, the date of receipt of Net Cash Proceeds from such Mandatory
Prepayment Event required to be paid pursuant to Section 2.11(b).>

“Net Operating Income” means, with respect to any Real Estate Asset for any
period, rental and other operating income attributable to such Real Estate Asset
minus all expenses and other proper charges incurred in connection with the
operation of such Real Estate Asset (including, without limitation, real estate
taxes, management fees (in the amount of the actual management fees for such
Real Estate), franchise fees, payments as lessee under ground leases

 

25



--------------------------------------------------------------------------------

and bad debt expenses (which, for the avoidance of doubt, shall exclude any
write-offs of accounts receivable in the ordinary course of business)) during
such period; but, in any case, calculated before (i.e. without regard to)
payment of or provision for debt service charges for such period, income taxes
for such period, capital expenses for such period, and depreciation,
amortization, and other non-cash expenses for such period, all as determined in
accordance with GAAP.

“New Revolving Commitments” has the meaning assigned to such term in
Section 2.04.

“New Revolving Lender” has the meaning assigned to such term in Section 2.04.

“New Revolving Loan” has the meaning assigned to such term in Section 2.04.

“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.

“New Term Loan” has the meaning assigned to such term in Section 2.04.

“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness (or the
portion thereof) in respect of which recourse for payment (except for customary
exceptions for fraud, intentional misrepresentation, gross negligence, willful
misconduct, misapplication of funds, environmental indemnities, violation of
“special purpose entity” covenants, bankruptcy, insolvency, receivership or
other similar events and other similar exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness (or, in the case of a Person which is a “special
purpose entity”, all of its assets).

“Non-Wholly-Owned Subsidiary” means any Subsidiary of a Person which is not a
Wholly-Owned Subsidiary of such Person.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Note” means any promissory note delivered by the Borrower pursuant to
Section 2.10(e).

“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or

 

26



--------------------------------------------------------------------------------

to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Original Effective Date” means February 3, 2015.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent Guaranty” means the Amended and Restated Guaranty dated as of the date
hereof from the Company in favor of the Administrative Agent for the benefit of
the Lenders.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning assigned to such term in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

<“Permitted Capital Markets Indebtedness” means any Debt Issuance pursuant to
any debt capital markets transaction (other than convertible debt securities),
including any issuance of one or more series of secured or unsecured notes
pursuant to public or 144a private placements or other substantially similar
placements of Indebtedness; provided that (a) such Indebtedness (i) shall be
either (x) unsecured or (y) secured only by the Covenant Waiver Period
Collateral, to the extent securing the Obligations, and on a pari passu or
junior basis with the Covenant Waiver

 

27



--------------------------------------------------------------------------------

Period Collateral securing the Obligations (including any additional collateral
granted to secure the Obligations prior to such Debt Issuance) and subject to
the Intercreditor Agreement or, in the case of junior lien Permitted Capital
Markets Indebtedness, a customary junior lien intercreditor agreement in form
and substance reasonably acceptable to the Administrative Agent, provided that
any such pari passu secured Indebtedness shall not exceed the aggregate amount
of $300,000,000, (ii) shall have no guarantors or obligors other than the
Guarantors and the Borrower party to the Loan Documents, and (iii) shall not
have any scheduled amortization or mature prior to the 6-month anniversary of
the maturity date of the KeyBank 2017 Credit Agreement, and (b) the Net Cash
Proceeds of such Indebtedness shall be applied, subject to the Intercreditor
Agreement, in accordance with Section 2.11(b).>

<“Permitted Disposition” means:>

<(a) the disposition of cash or Cash Equivalents in exchange for other cash or
Cash Equivalents and having reasonably equivalent value therefor;>

<(b) the lease or sublease of assets and properties in the ordinary course of
business;>

<(c) disposition of surplus, obsolete, damaged or worn out equipment or other
property in the ordinary course of business;>

<(d) any disposition to the Company, the Borrower or any of its Wholly-Owned
Subsidiaries (other than any disposition of any Covenant Waiver Period
Collateral, unless the recipient thereof becomes party to the Covenant Waiver
Period Pledge Agreement and such Covenant Waiver Period Collateral at all times
remains subject to a Lien with the same priority and level of perfection as was
the case immediately prior to such disposition); and>

<(e) any Investment permitted by Section 6.13(b). >

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not overdue by more than 30 days or
are being contested in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

28



--------------------------------------------------------------------------------

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) any interest or title of a licensor, lessor or sublicensor or sublessor, or
a licensee, lessee or sublicensee or sublessee, in the property or rights
subject to any lease, license or sublicense or concession agreement in the
ordinary course of business;

(h) Liens arising from repurchase agreements described in clause (e) of the
definition of the term “Cash Equivalents”;

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary;

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k) Liens that are contractual or statutory rights of set-off;

(l) Liens in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;

(n) Liens securing Indebtedness and other obligations in an aggregate principal
amount not to exceed $5,000,000 at any one time; and

(o) Liens, if any, securing <(i) >the Indebtedness and other obligations in
respect of this Agreement, the KeyBank 2015 Credit Agreement, the Wells Fargo
Credit Agreement and the KeyBank 2017 Credit Agreement< and any other Credit
Facility on a pari passu basis pursuant to the Intercreditor Agreement and
(ii) Permitted Capital Markets Indebtedness on a pari passu basis pursuant to
the Intercreditor Agreement or on a junior basis pursuant to a customary junior
lien intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent;>

<(p) to the extent constituting a Lien, any Permitted Transfer Restrictions and
any Permitted Sale Restrictions; and>

<(q) to the extent required pursuant to the general program mandates of any
applicable COVID-19 Relief Program, Liens securing any COVID-19 Relief Funds>;

 

29



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (d), (n)<,> or
(o) above.

<“Permitted Leverage Variation” has the meaning assigned to such term in
Section 6.12(a).>

<“Permitted Refinancing Indebtedness” means any Indebtedness (the “Refinancing
Indebtedness”), the proceeds of which are used to refinance, refund, renew,
extend or replace Indebtedness that is outstanding as of the Amendment Effective
Date (such outstanding Indebtedness, the “Refinanced Indebtedness”); provided
that (a) to the extent the principal amount (or accreted value, if applicable)
of such Refinancing Indebtedness (including any unused commitments thereunder)
is greater than the sum of (i) the principal amount (or accreted value, if
applicable) of the Refinanced Indebtedness at the time of such refinancing,
refunding, renewal, extension or replacement, (ii) an amount equal to any
original issue discount thereon, (iii) the amount of unpaid accrued interest and
premium thereon, (iv) customary reserves required to be funded and maintained in
connection with such Refinanced Indebtedness, and (v) other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing, refunding, renewal, extension or replacement, such excess shall be
applied as a mandatory prepayment of the Obligations to the extent required
pursuant to Section 2.11(b)(ii); (b) the scheduled amortization of such
Refinancing Indebtedness (as a percentage of the principal amount of such
Refinancing Indebtedness) shall not be greater than the scheduled amortization
of the Refinanced Indebtedness (as a percentage of the principal amount of such
Refinanced Indebtedness), and the maturity of such Refinancing Indebtedness
shall occur no earlier than the maturity date of the Refinanced Indebtedness,
(c) such Refinancing Indebtedness shall not be secured by Liens on assets other
than assets securing the Refinanced Indebtedness at the time of such
refinancing, refunding, renewal, extension or replacement (or, to the extent
such Refinancing Indebtedness constitutes Permitted Capital Markets
Indebtedness, secured only by the Covenant Waiver Period Collateral, to the
extent securing the Obligations, and on a pari passu or junior basis with the
Covenant Waiver Period Collateral securing the Obligations); (d) such
Refinancing Indebtedness shall not be guaranteed by or otherwise recourse to any
Person other than the Person(s) to whom the Refinanced Indebtedness is recourse
or by whom it is guaranteed, in each case as of the time of such refinancing,
refunding, renewal, extension or replacement (or to the extent such Refinancing
Indebtedness constitutes Permitted Capital Markets Indebtedness, the Guarantors
or the Borrower party to the Loan Documents); and (e) no Default or Event of
Default shall have occurred and be continuing at the time of, or would result
from, such refinancing, refunding, renewal, extension or replacement.>

<“Permitted Sale Restrictions” means, with respect to any Real Estate Asset,
obligations, encumbrances or restrictions contained in any sale agreement for
such Real Estate Asset restricting the creation of Liens on, or the sale,
transfer or other disposition of Equity Interests or property that is subject to
such sale agreement pending such sale; provided that the encumbrances and
restrictions apply only to the Subsidiary or assets that are subject to such
sale agreement.>

<“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements, franchise agreements, owner
agreements and ground leases entered into in the ordinary course of business
(including in connection with any acquisition or development of any

 

30



--------------------------------------------------------------------------------

applicable Real Estate Asset, without regard to the transaction value),
including rights of first offer or refusal arising under such agreements and
leases, in each case, that limit, but do not prohibit, sale or mortgage
transactions and (b) reasonable and customary obligations, encumbrances or
restrictions contained in agreements not constituting Indebtedness entered into
with limited partners or members of the Borrower or of any Subsidiary imposing
obligations in respect of contingent obligations to make any tax “make whole” or
similar payment arising out of the sale or other transfer of assets reasonably
related to such limited partners’ or members’ interest in the Borrower or such
Subsidiary pursuant to “tax protection” or other similar agreements.>

<“Permitted Unsecured Interest Coverage Variation” has the meaning assigned to
such term in Section 6.12(f). >

<“Permitted Variations” has the meaning assigned to such term in
Section 6.12(f).>

<“Permitted Variations Period” means the period commencing with the final fiscal
quarter occurring during the Covenant Waiver Period (which shall in no event be
later than the fiscal quarter ending June 30, 2021) and ending on the earlier of
(i) the date on which the Borrower delivers a compliance certificate in
accordance with Section 5.01(d) demonstrating compliance with the financial
covenants set forth in Section 6.12 (as modified as of the Amendment Effective
Date) for the fiscal quarter ending June 30, 2022 and (ii) the date the Borrower
shall, in its sole discretion, deliver both (a) a compliance certificate in
accordance with Section 5.01(d) with respect to any fiscal quarter ending after
the Covenant Waiver Period but prior to June 30, 2022 reflecting compliance with
the financial covenants without giving effect to the Permitted Variations and
(b) written notice by the Borrower to the Administrative Agent electing to
terminate the Permitted Variations Period concurrently with the delivery of such
compliance certificate.>

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), within the meaning of Section 3(2) of ERISA, subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

<“PNC Bank Credit Agreement” means that certain Term Loan Agreement dated as of
August 21, 2018, by and among the Borrower, PNC Bank, National Association, as
administrative agent, and the lenders and other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time. >

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Pro Forma Basis” means, with respect to any calculation required to be made on
a “Pro Forma Basis” under this Agreement, that such calculation shall give pro
forma effect to all acquisitions (and all issuances, incurrences or assumptions
of Indebtedness in connection

 

31



--------------------------------------------------------------------------------

therewith, with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) and all sales, transfers
or other dispositions (and all repayments, retirements or defeasances of
Indebtedness in connection therewith) that have occurred during (or, if such
calculation is being made for the purpose of determining whether any Facility
Increase may be made, since the beginning of) the four consecutive fiscal
quarter period of the Company most recently ended on or prior to such date as if
they occurred on the first day of such four consecutive fiscal quarter period
(including expected cost savings (without duplication of actual cost savings) to
the extent (a) such cost savings would be permitted to be reflected in pro forma
financial information complying with the requirements of Article 11 of
Regulation S-X under the Securities Act as interpreted by the Staff of the SEC,
and as certified by a Financial Officer or (b) in the case of an acquisition,
such cost savings are factually supportable and have been realized or are
reasonably expected to be realized within 24 months following such acquisition;
provided if any cost savings included in any pro forma calculations based on the
expectation that such cost savings will be realized within 24 months following
such acquisition shall at any time cease to be reasonably expected to be so
realized within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings). If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

“Public-Sider” means a Lender or any representative of such Lender that has
notified the Borrower and the Administrative Agent in writing that it does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“Real Estate Asset” means, at any time of determination, any fee or leasehold
interest then directly owned in whole or in part by the Borrower or any of its
Subsidiaries or Investment Affiliates in any property or any integrated
properties.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” means any Indebtedness (or the portion thereof) that is
not Nonrecourse Indebtedness.

“Recourse Secured Indebtedness” means the aggregate outstanding principal amount
of Secured Indebtedness that is Recourse Indebtedness.

<“Refinancing Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.>

<“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness”.>

“Register” has the meaning assigned to such term in Section 9.04(b).

“REIT” means a real estate investment trust under the provisions of §856 of the
Code that meets the requirements of §857(a) of the Code.

 

32



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and their respective directors, officers, partners, members,
trustees, employees, agents and advisors.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
in the event any of the Lenders shall be a Defaulting Lender, then for so long
as such Lender is a Defaulting Lender, “Required Lenders” means Lenders
(excluding all Defaulting Lenders) having Revolving Credit Exposures and unused
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.

<“Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.>

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.04, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01A, in the joinder agreement described in
Section 2.04(b)(iv), or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $500,000,000.

“Revolving Commitment Utilization Percentage” means, on any date, the percentage
equal to a fraction (a) the numerator of which is the total Revolving Credit
Exposures and (b) the denominator of which is the total Revolving Commitments;
provided that in calculating the total Revolving Credit Exposures for purposes
of Section 2.12(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and its Swingline Exposure at such time.

 

33



--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01 and Section 2.03.

“Revolving Maturity Date” means February 28, 2022, subject to extension as
provided in Section 2.21.

“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“S&P” means S&P Global Ratings and its successors.

“Sanctioned Country” means at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement,
“Sanctioned Countries” include the Crimea region of Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, or Her Majesty’s Treasury of the United Kingdom, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person or Persons described in the
foregoing clauses (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Indebtedness” means the aggregate outstanding principal amount of Total
Indebtedness which is secured by a Lien on any properties or assets (other than
<(x) >assets consisting of equipment and other non-Real Estate Assets that are
subject to leases and/or purchase-money Liens)< and (y) prior to the Collateral
Release Date, properties or assets securing the obligations under the Credit
Facilities or any Permitted Capital Markets Indebtedness that is secured on a
pari passu or junior basis with the Obligations).>

<“Securities Act” means the Securities Act of 1933, as amended>.

“Series” has the meaning assigned to such term in Section 2.04(c)(ii).

“Solvent” when used with respect to the Loan Parties, taken as a whole, means
that, as of any date of determination, (a) the fair saleable value of their
assets is in excess of the total amount

 

34



--------------------------------------------------------------------------------

of their liabilities (including, without limitation, contingent liabilities);
(b) the present fair saleable value of their assets is greater than the probable
liability on their existing debts as such debts become absolute and matured;
(c) they are then able and expect to be able to pay their debts (including,
without limitation, contingent debts and other commitments) as they mature; and
(d) they have capital sufficient to carry on their business as conducted and as
proposed to be conducted.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Person serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentage shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Subsidiary of the Borrower that is
party to the Subsidiary Guaranty, subject to Section 5.12.

“Subsidiary Guaranty” means the Amended and Restated Guaranty dated as of the
date hereof from the Subsidiary Guarantors in favor of the Administrative Agent
for the benefit of the Lenders.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

35



--------------------------------------------------------------------------------

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(iv).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender” means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association and KeyBank National Association in its capacity as a
lender of Swingline Loans hereunder, and its successors in such capacity as
provided in Section 2.05(e).

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

<“Tax Distribution” means, with respect to any Asset Disposition, an amount
reasonably estimated to be equal to the taxable gain or net income from such
Asset Disposition to be distributed by the Company, and without duplication, any
direct or indirect subsidiary of the Company that has elected to be treated as a
REIT in order to avoid income or excise Taxes under the Internal Revenue Code. >

“Total Asset Value” means the sum of the following, without duplication: (a) the
undepreciated book value, after any impairments, of all Real Estate Assets (or
the Borrower’s pro-rata share thereof, for any Real Estate Assets that are not
wholly-owned by the Borrower or a Wholly-Owned Subsidiary of the Borrower),
determined in accordance with GAAP; plus (b) the book value, after any
impairments, of Mortgage Notes receivable held by the Borrower and its
Wholly-Owned Subsidiaries so long as (1) such Mortgage Note is not more than 120
days past due or otherwise in payment default after giving effect to applicable
cure periods or (2) such Mortgage Note was acquired by the Borrower or such
Wholly-Owned Subsidiary and was in default at the time of such acquisition (a
“Distressed Mortgage Note”);

provided, that (i) not more than 30% of the aggregate Total Asset Value may be
attributable to assets consisting of investments in Investment Affiliates,
income-producing Real Estate Assets other than hotels or similar hospitality
properties, Development Properties, Unimproved Land, Real Estate Assets
undergoing Major Renovations, and Mortgage Notes receivable, (ii) not more than
5% of the Total Asset Value may be attributable to Distressed Mortgage Notes,
(iii) not more than 20% of Total Asset Value may be attributable to investments
in Investment Affiliates, (iv) not more than 15% of Total Asset Value may be
attributable to Development Properties, and (v) not more than 5% of Total Asset
Value may be attributable to Unimproved Land.

 

36



--------------------------------------------------------------------------------

“Total Indebtedness” means the sum of (a) the outstanding principal amount of
all Indebtedness of the Company, the Borrower and their consolidated
subsidiaries and the Company’s, the Borrower’s and such consolidated
subsidiaries’ pro rata share of all Indebtedness of Investment Affiliates minus
(b) solely for purposes of calculating the financial covenants in
Section 6.12(a), Section 6.12(b), Section 6.12(c) and Section 6.12(e),
unrestricted cash and Cash Equivalents of the Borrower and its Wholly-Owned
Subsidiaries (other than unrestricted cash and Cash Equivalents that are on hand
on the Effective Date and held for tender to shareholders or the buy-back of
shares) in excess of $10,000,000.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

<“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.>

<“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.>

“Unencumbered Adjusted Net Operating Income” means, for any fiscal period, the
total Adjusted Net Operating Income attributable to all Unencumbered Properties
for such period.

“Unencumbered Asset Value” means the aggregate undepreciated book value, after
any impairments, of all Unencumbered Properties, determined in accordance with
GAAP.

“Unencumbered Property” means a Real Estate Asset that meets each of the
following criteria (with each such Real Estate Asset that meets such criteria
being an Unencumbered Property):

 

  1.

The Real Estate Asset is 100% fee owned or ground leased under an Eligible
Ground Lease by the Borrower or a Wholly-Owned Subsidiary of the Borrower that
is a Subsidiary Guarantor (subject to release as provided in Section 5.12).

 

  2.

The owner or ground lessee of such Real Estate Asset is not subject to any
Bankruptcy Event.

 

  3.

The Real Estate Asset is improved with one or more completed hotel properties
for which a certificate of occupancy (or its equivalent in the applicable
jurisdiction) has been issued.

 

37



--------------------------------------------------------------------------------

  4.

The Real Estate Asset is not, and if such Real Estate Asset is owned or leased
by a Subsidiary, the Borrower’s direct or indirect ownership interests in such
Subsidiary are not, otherwise directly or indirectly subject to any Lien (other
than Permitted Encumbrances) or any Negative Pledge or other agreement that
prohibits the creation of a Lien to secure the Obligations (or a guaranty
thereof) or prohibits the transfer of any owned Real Estate Asset (or such
ownership interests<) (in each case, other than Permitted Transfer Restrictions
or Permitted Sale Restrictions>) or entitles another Person to the benefit of a
Lien on such Real Estate Asset (or such ownership interests) pursuant to an
“equal and ratable” clause or similar arrangement.

 

  5.

The Real Estate Asset is not subject to any Environmental Liability or otherwise
in violation of Environmental Laws, in each case, that would materially impair
the value of such Real Estate Asset.

 

  6.

The Real Estate Asset is free of any structural defects that would materially
impair the value of such Real Estate Asset, unless such defect is covered by
insurance.

 

  7.

The Real Estate Asset is located in the United States or Canada.

Notwithstanding that a<anything to the contrary herein, (i) each> Real Estate
Asset <(including Real Estate Assets acquired after the Amendment Effective
Date) owned by the Borrower or a Subsidiary of the Borrower (other than an
Excluded Subsidiary) that >meets all of the foregoing criteria, so long as no
Event of Default shall have occurred and be continuing or would result
therefrom, the Borrower shall have the option at any time by notice to the
Administrative Agent to designate any such Real Estate Asset as not constituting
an “Unencumbered Property” for purposes of this Agreement. Thereafter, at any<
for an “Unencumbered Property” (subject to the effectiveness of any Subsidiary
becoming a Subsidiary Guarantor as referenced in clause (ii) of this sentence)
shall become an Unencumbered Property under this Agreement, and (ii) the
Subsidiary of the Borrower (other than an Excluded Subsidiary) that owns such
Real Estate Asset shall become a Subsidiary Guarantor (in each case, if not
already included as a Subsidiary Guarantor under the Loan Documents) within the>
time< period required> by notice to the Administrative Agent, the Borrower may
re-designate any<Section 5.11(c). Such Real Estate Assets shall remain as
Unencumbered Properties, and the Subsidiaries of the Borrower that own such
properties shall remain as Subsidiary Guarantors after the Collateral Release
Date, in each case, unless> such Real Estate Asset as an Unencumbered Property
so long as at the time of such designation<is sold, encumbered or otherwise
disposed of>,< in each case, in a transaction permitted by this Agreement, or>
such Real Estate Asset meets each<otherwise ceases to satisfy all> of the
foregoing criteria< required to constitute an Unencumbered Property, other than
in a transaction not permitted by this Agreement>.

“Unimproved Land” means land on which no development (other than Improvements
that are not material and are temporary in nature) has occurred and on which no
development is scheduled in the next eighteen (18) months.

“Unsecured Indebtedness” means the outstanding principal amount of Total
Indebtedness that is not secured by a Lien on any property, Equity Interests or
other assets<, but including, prior to the Collateral Release Date, Total
Indebtedness outstanding under the Credit Facilities and any Permitted Capital
Markets Indebtedness that is secured on a pari passu or junior basis with the
Obligations>.

 

38



--------------------------------------------------------------------------------

“Unsecured Interest Expense” means for any fiscal period, the amount of
Consolidated Interest Expense on all Unsecured Indebtedness. Unsecured Interest
Expense shall be equal to the greater of (i) the actual Consolidated Interest
Expense on all Unsecured Indebtedness, and (ii) the Consolidated Interest
Expense that would be payable on all Unsecured Indebtedness using an assumed
interest rate of 6.0% per annum.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wells Fargo Credit Agreement” means that certain Term Loan Agreement, dated as
of October 22, 2015, by and among the Borrower, Wells Fargo Bank, N.A., as
administrative agent, and the lenders and other parties from time to time party
thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Wholly-Owned Subsidiary” of a Person means any subsidiary of which all of the
outstanding voting Equity Interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, <(a) >with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule<, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers>.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

39



--------------------------------------------------------------------------------

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP; Pro Forma Calculations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Company, the Borrower or any
Subsidiary at “fair value”, as defined therein. If one or more of the Borrower,
its Subsidiaries or any Investment Affiliate (i) acquires (including, without
limitation, by merger or consolidation or another combination with any Person)
any Real Estate Asset having a fair market value in excess of $25,000,000 or
(ii) sells, transfers or disposes of any Real Estate Asset having a fair market
value equal or greater than $25,000,000 (including as a result of the sale of
the Equity Interests of any such Person or a division or line of business of
such Person), then for purposes of calculating compliance with the covenants
contained in Section 6.12, and otherwise for purposes of calculating or
determining the Leverage Ratio, Secured Indebtedness, Total Asset Value,
Recourse Secured Indebtedness, Consolidated Fixed Charges, Consolidated Tangible
Net Worth, Unencumbered Adjusted Net Operating Income, Unsecured Interest
Expense, Unencumbered Properties and Unencumbered Asset Value, such calculations
and determinations shall be made on a Pro Forma Basis.

 

40



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time in U.S. Dollars during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing pursuant to Section 2.10) in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Revolving Commitment or (b) the sum of
the total Revolving Credit Exposures exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $500,000 and not less than $1,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of eight (8) Eurodollar Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

 

41



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing, and any notice of a Swingline Loan Borrowing shall be made in
accordance with Section 2.05(b). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request and signed by an Authorized
Officer of the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and account number to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04 Incremental Facilities.

(a) Incremental Facility Request. The Borrower may, by written notice to the
Administrative Agent on one or more occasions on or after the Effective Date,
elect to request (A) an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Commitments”) and/or (B) the establishment of one
or more new term loan commitments (the “New Term Loan Commitments”, and together
with the New Revolving Commitments, the “Incremental Commitments”), by an
aggregate amount of $350,000,000 that would result in the sum of all Revolving
Commitments (both existing Revolving Commitments and New Revolving Commitments)
plus all New Term Loan Commitments, if any, not exceeding $850,000,000 in the
aggregate (each such amount in addition to the Revolving Commitments as of the
Effective Date, a “Facility Increase” and the maximum aggregate increase, the
“Maximum Increase Amount”) and not less than $25,000,000 per request (or such
lesser amount which shall be approved by

 

42



--------------------------------------------------------------------------------

Administrative Agent or such lesser amount that shall constitute the difference
between the Maximum Increase Amount and the sum of all such New Revolving
Commitments plus New Term Loan Commitments obtained prior to such date), and
integral multiples of $5,000,000 in excess of that amount. Each such notice
shall specify (A) the date (each, an “Increased Amount Date”) on which the
Borrower proposes that the New Revolving Commitments or New Term Loan
Commitments, as applicable, shall be effective, which shall be a date not less
than 10 Business Days, nor more than 30 Business Days after the date on which
such notice is delivered to the Administrative Agent and (B) the identity of
each Lender or other Person that is an Eligible Assignee (each Lender or other
Eligible Assignee who agrees to provide all or a portion of the New Revolving
Commitments being referred to herein as a “New Revolving Lender” and each Lender
or other Eligible Assignee who agrees to provide all or portion of the New Term
Loan Commitments being referred to herein as a “New Term Loan Lender”, as
applicable) to whom the Borrower proposes any portion of such New Revolving
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that any Lender or other Eligible Assignee
approached to provide all or a portion of the New Revolving Commitments or New
Term Loan Commitments, as applicable, may elect or decline, in its sole
discretion, to provide a New Revolving Commitment or New Term Loan Commitment,
as applicable.

(b) Conditions to Effectiveness of Facility Increase. Such New Revolving
Commitments or New Term Loan Commitments, as applicable, shall become effective
as of such Increased Amount Date, subject to the satisfaction of each of the
following conditions precedent, as determined by the Administrative Agent in its
good faith judgment:

(i) no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;

(ii) the representations and warranties made or deemed made by the Borrower in
any Loan Document shall be true and correct in all material respects (other than
any representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
the effective date of such Incremental Commitments, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (other than any representation or warranty
qualified as to “materiality”, “Material Adverse Effect” or similar language,
which shall be true and correct in all respects) on and as of such earlier
date);

(iii) the New Revolving Commitments and/or New Term Loan Commitments, as
applicable, shall be effected pursuant to one or more joinder agreements in form
and substance reasonably satisfactory to, and executed and delivered by, the
Borrower, the New Revolving Lender and/or the New Term Loan Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, and each New Revolving Lender and New Term Loan Lender, as applicable,
shall be subject to the requirements set forth in Section 2.17, and any New
Revolving Lender and/or New Term Loan Lender who is not already a Lender shall
become a Lender hereunder;

 

43



--------------------------------------------------------------------------------

(iv) the Borrower shall make any payments required pursuant to Section 2.16 in
connection with the New Revolving Commitments;

(v) the Borrower shall deliver or cause to be delivered any promissory notes,
certificates, legal opinions, resolutions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction,
consistent with those delivered on the Effective Date under Section 4.01;

(vi) as requested by the Administrative Agent, the Loan Parties shall have
acknowledged and ratified that their obligations under the applicable Loan
Documents remain in full force and effect, and continue to guaranty the
Obligations under the Loan Documents, as modified by the applicable Facility
Increase and the implementation thereof; and

(vii) the Borrower shall have paid, pursuant to separate agreements between the
Borrower and the Administrative Agent, the arranger for the Facility Increase,
the New Revolving Lenders and/or the New Term Loan Lenders, (A) all reasonable
costs and expenses incurred by the Administrative Agent in connection with the
applicable Facility Increase and (B) any fees that the Borrower has agreed to
pay to the arranger for the Facility Increase, the New Revolving Lenders and/or
the New Term Loan Lenders in connection with such Facility Increase.

(c) Additional Facility Increase Matters.

(i) On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Lenders shall assign to each of the New Revolving
Lenders, and each of the New Revolving Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by existing
Revolving Lenders and New Revolving Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (b) each Revolving Lender shall
automatically and without further act be deemed to have assigned to each of the
New Revolving Lenders, and each such New Revolving Lender will automatically and
without further act be deemed to have assumed, a portion of such Revolving
Lender’s participations hereunder in outstanding Letters of Credit and Swingline
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swingline
Loans will be held by existing Revolving Lenders and New Revolving Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Commitments to the Revolving Commitments,
(c) each New Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (d) each New Revolving Lender
shall become a Revolving Lender with respect to the New Revolving Commitment and
all matters relating thereto. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to any of the
transactions effected pursuant to this Section 2.04.

 

44



--------------------------------------------------------------------------------

(ii) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Agreement.

(iii) The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments or the Series of New Term Loan Commitments, as
applicable, and (z) in the case of each notice to any Lender with a Commitment,
the respective interests in such Lender’s Loans, in each case subject to the
assignments contemplated by this Section 2.04.

(iv) The terms and provisions of the New Revolving Loans shall be identical to
the existing Revolving Loans. Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Revolving Maturity Date of the existing Revolving Loans, but may permit
voluntary prepayment, (b) the applicable New Term Loan maturity date of each
Series shall be no earlier than the latest Revolving Maturity Date of the
existing Revolving Loans, and (c) any guarantees provided in respect of the New
Term Loans shall also guarantee the other Obligations.

(v) Each joinder agreement executed in connection with a Facility Increase may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.04, subject to approval by the Borrower; provided however, that
any amendments that adversely affect a Lender shall be subject to Section 9.02.
Notwithstanding anything to the contrary set forth in this Agreement (including
the first proviso to Section 9.02(b)), such permitted amendments shall include
(A) amendments to the definition of “Required Lenders” to provide that “Required
Lenders” shall be those Lenders having Revolving Credit Exposures, unused
Commitments and outstanding New Term Loans in representing more than 50% of the
sum of the total Revolving Credit Exposures, unused Commitments and outstanding
New Term Loans and (B) amendments to Section 2.18(b) and (c) and the last
paragraph of Article VII to provide for the pro rata sharing amount the
Revolving Loans and the New Term Loans based on the respective total amount of
such Loans. All such amendments and joinder agreements entered into with the
applicable Loan Parties by the Administrative Agent which comply with the
provisions of this Section 2.04 shall be binding and conclusive on all Lenders.

SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of Swingline Loans made by such Swingline Lender exceeding such
Swingline Lender’s Swingline Commitment, (ii) the aggregate principal amount of
all outstanding Swingline Loans exceeding $45,000,000, (iii) such Swingline
Lender’s Revolving Credit Exposure exceeding its Revolving Commitment or (iv)
the sum of the total

 

45



--------------------------------------------------------------------------------

Revolving Credit Exposures exceeding the total Revolving Commitments; provided
that no Swingline Lender shall make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans. The Borrower may, at any time and from time to time, reduce the
Swingline Commitment of any Swingline Lender with the consent of such Swingline
Lender; provided that the Borrower shall not reduce the Swingline Commitment of
any Swingline Lender if, after giving effect of such reduction, the conditions
set forth in clauses (i) through (iv) above shall not be satisfied.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lenders of any such notice received
from the Borrower. Each Swingline Lender shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon such
Swingline Lender’s Swingline Commitment to the total Swingline Commitments of
all of the Swingline Lenders) available to the Borrower by means of a credit to
an account of the Borrower with the Administrative Agent designated for such
purpose (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

(c) Each Swingline Lender acknowledges and agrees that (i) its obligation to
make its ratable portion of a requested Swingline Loan shall not be affected by
the failure of any other Swingline Lender to make its ratable portion of such
Swingline Loan on the date of such Swingline Loan and (ii) no Swingline Lender
shall be responsible for any other Swingline Lender’s failure to make its
ratable portion of a requested Swingline Loan on the date of such Swingline
Loan.

(d) Any Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations in all or a portion of
its Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Revolving
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day no later than 5:00 p.m. New York
City time on such Business Day, and if received after 12:00 noon, New York City
time, on a Business Day shall mean no later than 10:00 a.m. New York City time
on the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of such Swingline Lenders, such Lender’s Revolving Percentage of
such Swingline Loan or Loans. Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation

 

46



--------------------------------------------------------------------------------

under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.07 with respect to Revolving Loans made by
such Revolving Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to such Swingline Lenders the amounts so received by it from
the Revolving Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lenders. Any amounts received by a
Swingline Lender from the Borrower (or other party on behalf of the Borrower) in
respect of a Swingline Loan after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to such
Swingline Lenders, as their interests may appear; provided that any such payment
so remitted shall be repaid to such Swingline Lenders or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

(e) Any Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of a Swingline Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(f) Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.05(e) above.

SECTION 2.06 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period, and subject to the terms and conditions of
this Agreement, such Issuing Bank agrees to issue such requested Letters of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement

 

47



--------------------------------------------------------------------------------

submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control and to the extent that any such letter of credit
application or other agreement contains a grant of a security interest by the
Borrower or any Subsidiary or purports to create any such Lien, such grant shall
be ineffective, null and void, and no such security interest or Lien shall be
created pursuant thereto. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory, that at the time of such funding is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement. The letters of credit issued by the
Issuing Banks under the Existing Credit Agreement and listed on Schedule 2.06
shall be deemed to be Letters of Credit hereunder.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
identity of the Issuing Bank to issue such Letter of Credit (it being agreed
that the Letters of Credit shall be issued on a proportionate basis by each
Issuing Bank to the greatest extent practicable), the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this Section),
the amount of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$45,000,000, (ii) (x) the aggregate undrawn amount of all outstanding Letters of
Credit issued by the Issuing Bank at such time plus (y) the aggregate amount of
all LC Disbursements made the Issuing Bank that have not yet been reimbursed by
or on behalf of the Borrower at such time shall not exceed its Letter of Credit
Commitment (unless otherwise agreed by such Issuing Bank), (iii) no Lender’s
Revolving Credit Exposure shall exceed its Revolving Commitments and (iv) the
sum of the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iv) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and

 

48



--------------------------------------------------------------------------------

(ii) the date that is five Business Days prior to the Revolving Maturity Date;
provided that any Letter of Credit with a one-year term may provide for the
automatic renewal thereof for additional one-year periods (which shall in no
event extend beyond the date referred to in clause (ii) above) so long as such
Letter of Credit permits the Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once an automatic
renewal Letter of Credit has been issued, the Revolving Lenders shall be deemed
to have authorized the Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date referred to in
clause (ii) above; provided, however, that the Issuing Bank shall not permit any
such extension if it has received written notice on or before the day that is
seven Business Days before the Non-Extension Notice Date from any Lender or the
Administrative Agent that a Default or Event of Default has occurred and is
continuing directing the Issuing Bank not to permit such extension.
Notwithstanding the foregoing, a Letter of Credit may have an expiration date
that is not more than twelve (12) months after the Revolving Maturity Date so
long as (x) the Borrower shall provide cash collateral to the Administrative
Agent pursuant to and in accordance with Section 2.06(j) on or prior to sixty
(60) days before the Revolving Maturity Date in an amount equal to 102% of the
LC Exposure with respect to all such Letters of Credit with expiry dates after
the Revolving Maturity Date, (y) the obligations of the Borrower under this
Section 2.06 in respect of such Letters of Credit shall survive the Revolving
Maturity Date and shall remain in effect until no such Letters of Credit remain
outstanding and (z) each Lender shall remain obligated hereunder, to the extent
any such cash collateral, the application thereof or reimbursement in respect
thereof is required to be returned to the Borrower by the Administrative Agent
after the Revolving Maturity Date until no such Letters of Credit remain
outstanding.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Revolving Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Revolving Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received

 

49



--------------------------------------------------------------------------------

notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.07 with respect to Revolving Loans made by
such Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Revolving Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages,

 

50



--------------------------------------------------------------------------------

claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment.

(i) Replacement of the Issuing Bank.

(i) The Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(c). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

51



--------------------------------------------------------------------------------

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(j) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent, the Issuing Bank or the Required Lenders (or, if the
maturity of the Loans has been accelerated, Lenders with LC Exposures
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or (B) required by Section 2.06(c),
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Issuing Bank and the
Revolving Lenders, an amount in cash equal to 102% of the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement, with any remaining
balance returned to the Borrower. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (including all interest or profits, if any, on the
investment thereof) (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or such other account as is designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

 

52



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing as of the date of such Borrowing.

SECTION 2.08 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer of the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

53



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein and subject to the next sentence, at the end of such Interest Period such
Borrowing shall be continued as a Eurodollar Revolving Borrowing with a
one-month Interest Period. Notwithstanding any contrary provision hereof, if an
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, so notifies the Borrower, then, so long as
an Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon one or more events specified in such notice, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

 

54



--------------------------------------------------------------------------------

SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date and (ii) to the Administrative Agent for the
account of the Swingline Lenders the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the fifth
Business Day after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Revolving Borrowing shall be applied by
the Administrative Agent to repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) Subject to the terms of the Register, which shall be controlling, the
entries made in the accounts maintained pursuant to paragraph (b) or (c) of this
Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the forms of Exhibit D-1 or Exhibit D-2
hereto, as applicable. In such event, the Borrower shall prepare, execute and
deliver to such Lender one or more promissory notes payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note(s) and interest thereon
shall at all times (including after assignment pursuant to Section 9.04), unless
such assignee elects not to receive a Note be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.11 Prepayment of Loans. (a) < Optional>.  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, without premium or penalty, subject to prior notice in accordance with
paragraph (b<d >) of this Section<.

 

55



--------------------------------------------------------------------------------

(b) <Mandatory Prepayments During Covenant Waiver Period. Unless otherwise
consented to by the Required Lenders, from and after the Amendment Effective
Date until the Covenant Compliance Date, and subject to the terms of the
Intercreditor Agreement, the Borrower will be required to prepay Loans (without
any corresponding reduction of the Revolving Commitments) as set forth in this
Section 2.11(b):><

(i) ><Equity Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in Section 2.11(c) in an amount equal to
the Applicable Percentage of the aggregate Net Cash Proceeds from any Equity
Issuance occurring during the Covenant Waiver Period. Such prepayment shall be
made within five (5) Business Days after the Net Cash Proceeds Receipt Date of
any such Equity Issuance.><

(ii) ><Debt Issuances. The Borrower shall make mandatory principal prepayments
of the Loans in the manner set forth in Section 2.11(c) in an amount equal to
the Applicable Percentage of the aggregate Net Cash Proceeds from any Debt
Issuance occurring during the Covenant Waiver Period (including the borrowing of
incremental loans under a revolving credit or term loan facility pursuant to new
commitments provided after the Amendment Effective Date and any refinancings of
such Indebtedness), but excluding (v) Indebtedness under this Agreement or the
other Credit Facilities, (w) Permitted Refinancing Indebtedness in respect of
Indebtedness in existence as of the Amendment Effective Date (but subject to
clause (a) of the proviso in the definition of “Permitted Refinancing
Indebtedness”), (x) Capital Lease Obligations and ordinary course purchase money
and equipment financings, (y) intercompany Indebtedness among any of the
Company, the Borrower and their Wholly-Owned Subsidiaries to the extent
permitted to be incurred under this Agreement, and (z) any COVID-19 Relief
Funds. Such prepayment shall be made within five (5) Business Days after the Net
Cash Proceeds Receipt Date of any such Debt Issuance.><

(iii) ><Asset Dispositions and Insurance and Condemnation Events. The Borrower
shall make mandatory principal prepayments of the Loans in the manner set forth
in Section 2.11(c) in amounts equal to the Applicable Percentage of the
aggregate Net Cash Proceeds received during the Covenant Waiver Period from
(a) any Asset Disposition occurring during the Covenant Waiver Period; provided
that there shall be excluded from this clause (a) any Net Cash Proceeds of less
than $25,000,000 in the aggregate for all Asset Dispositions, or (b) any
Insurance and Condemnation Event occurring during the Covenant Waiver Period
(except to the extent that the Borrower confirms to the Administrative Agent
that the Borrower reasonably expects to use such proceeds in the restoration,
rebuilding or replacement of the applicable affected asset within 180 days (or,
if committed within 180 days, within 360 days) of the Net Cash Proceeds Receipt
Date. Such prepayments shall be made within five (5) Business Days after the Net
Cash Proceeds Receipt Date of such Asset Disposition or Insurance and
Condemnation Event, as applicable.><

 

56



--------------------------------------------------------------------------------

(c) ><Notice; Manner of Payment. Upon the occurrence of any Mandatory Prepayment
Event, the Borrower shall promptly deliver notice thereof to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Unless otherwise agreed by the Borrower and the Required
Lenders after the Amendment Effective Date, "Applicable Percentage" shall
mean:><

(i) ><if the aggregate Revolving Credit Exposure immediately prior to the
applicable Net Cash Proceeds Receipt Date shall be less than $350,000,000,
seventy-five percent (75%); or><

(ii) ><if the aggregate Revolving Credit Exposure immediately prior to the
applicable Net Cash Proceeds Receipt Date shall be equal to or greater than
$350,000,000, 100%;>

<provided that if (i) the aggregate Net Cash Proceeds received from the
incurrence of all Indebtedness secured by a Lien on any Unencumbered Property
exceeds $250,000,000, then the Applicable Percentage shall be 100% for all such
Net Cash Proceeds in excess of $250,000,000 (the “Excess Lien Proceeds”) or
(ii) the aggregate Net Cash Proceeds received from all Asset Dispositions
exceeds $500,000,000, then the Applicable Percentage shall be 100% for all such
Net Cash Proceeds in excess of $500,000,000 (the “Excess Sale Proceeds”).>

<Unless otherwise agreed by the Borrower and the Required Lenders after the
Amendment Effective Date, such Net Cash Proceeds shall be applied to the
prepayment of the loans under the Credit Facilities on a pro rata basis pursuant
to the Intercreditor Agreement, except that the Excess Lien Proceeds and the
Excess Sale Proceeds shall be applied first only to the prepayment of the term
loans under the Credit Facilities (and not to the Loans) on a pro rata basis
until such term loans are paid in full and thereafter to the prepayment of the
Loans (without any corresponding reduction of the Revolving Commitments). In
addition, notwithstanding anything to the contrary herein, the Borrower may
apply a portion of the Net Cash Proceeds otherwise required to make prepayments
pursuant to Section 2.11(b)(iii) to repay a ratable portion of Permitted Capital
Markets Indebtedness that is secured by liens on a pari passu basis with the
Obligations in respect of which a prepayment (or offer of prepayment) is
required to be made with such Net Cash Proceeds pursuant to the terms of such
Permitted Capital Markets Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Loans, the outstanding term loans under the
other Credit Facilities and the outstanding Permitted Capital Markets
Indebtedness at such time).>

<Each prepayment shall be accompanied by any amount required to be paid pursuant
to Section 2.16.><

(d) >(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment or (iii) in the case
of prepayment of a Swingline Loan, not later than 12:00 noon, New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of

 

57



--------------------------------------------------------------------------------

the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and all amounts, if any, payable pursuant to
Section 2.16.

SECTION 2.12 Fees. (a) From the Effective Date until (but excluding) the earlier
of the Debt Rating Pricing Election Date and the last day of the Availability
Period, the Borrower agrees to pay to the Administrative Agent, for the pro rata
account of each Revolving Lender, a commitment fee, computed at the Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Revolving Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
of each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) From and after the Debt Rating Pricing Election Date, the Borrower agrees to
pay to the Administrative Agent, for the account of each Revolving Lender, a
facility fee, which shall accrue at the Facility Fee Rate (as set forth in the
definition of Applicable Rate) on the daily amount of the Revolving Commitment
of such Lender (whether used or unused) during the period from and including the
Debt Rating Pricing Election Date to but excluding the date on which such
Commitment terminates; provided that, if such Revolving Lender continues to have
any Revolving Credit Exposure after its Revolving Commitment terminates, then
such facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Revolving
Commitment terminates to but excluding the date on which such Lender ceases to
have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Revolving Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any facility fees
accruing after the date on which the Revolving Commitments terminate shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard

 

58



--------------------------------------------------------------------------------

fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or the Federal Funds
Effective Rate shall be computed on

 

59



--------------------------------------------------------------------------------

the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (B) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis),

 

60



--------------------------------------------------------------------------------

(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing; provided that, if such alternate rate of interest shall be less than
zero<0.25% >, such rate shall be deemed to be zero<0.25% > for the purposes of
this Agreement<; and provided, further, that with respect to any Borrowing that
is (and remains) subject to a Swap Agreement entered into prior to the Amendment
Effective Date (and without giving effect to any subsequent extensions thereof),
each reference to 0.25% above shall be deemed to be zero>. Notwithstanding
anything to the contrary herein or otherwise, the Borrower may revoke any
pending Borrowing Request requesting a Eurodollar Borrowing or Interest Election
Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing (to the
extent of the affected Eurodollar Borrowings or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for an ABR
Borrowing.

SECTION 2.15 Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity ratios or requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued

 

61



--------------------------------------------------------------------------------

by the Issuing Bank, to a level below that which such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert into, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b<d >) and is revoked in accordance therewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of (x) the operation of Section 2.04 or (y) a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

 

62



--------------------------------------------------------------------------------

SECTION 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. Without duplication of Section 2.17(a) or
(b) above, the Loan Parties shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The Administrative Agent shall reasonably
cooperate, at no cost to the Administrative Agent or any Lender, with efforts by
Borrower to recover any Taxes or Other Taxes which the Borrower reasonably
believes were incorrectly or illegally imposed.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the

 

63



--------------------------------------------------------------------------------

provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) The Administrative Agent or any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, the Administrative Agent or any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Recipient’s reasonable judgment such completion,
execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) the Administrative Agent and any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
the Administrative Agent becomes the Administrative Agent or such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that the Administrative Agent or such Lender is exempt from
U.S. federal backup withholding tax;

 

64



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit C-2 or Exhibit
C-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed versions of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including

 

65



--------------------------------------------------------------------------------

those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund of any Taxes for or on behalf of, the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

 

66



--------------------------------------------------------------------------------

SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 S. Dearborn, Floor L2, Chicago, Illinois 60603-2300, except
payments to be made directly to the Issuing Bank or Swingline Lenders as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

67



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) [funding swingline participations], Section 2.06(d)
[funding letter of credit participations], Section 2.06(e) [funding ABR loan to
reimburse letter of credit disbursement], Section 2.07(b) [agent loan
pre-funding], Section 2.18(d) [agent pre-funding of borrower repayments] or
Section 9.03(c) [lender indemnity], then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If (w) any Lender requests compensation under Section 2.15, or (x) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) any Lender becomes Defaulting Lender, or (z) any Lender has
refused to consent to any proposed amendment, modification, waiver, termination
or consent with respect to any provision of this Agreement or any other Loan
Document that, pursuant to Section 9.02, requires the consent of all Lenders or

 

68



--------------------------------------------------------------------------------

each Lender affected thereby and with respect to which Lenders constituting the
Required Lenders have consented to such proposed amendment, modification,
waiver, termination or consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank and the applicable Swingline Lender), which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a) and
facility fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(b);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders that are

 

69



--------------------------------------------------------------------------------

Revolving Lenders in accordance with their respective Revolving Percentages but
only to the extent that the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees payable pursuant to Section 2.12(b) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Revolving Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(c) with respect to such Defaulting Lender’s LC Exposure not so
reallocated or cash collateralized shall be payable to the Issuing Bank until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lenders shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and Swingline Exposure related to any newly
made Swingline Loan or L/C Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or the Issuing Bank has a good faith
belief that any Revolving Lender has defaulted in fulfilling

 

70



--------------------------------------------------------------------------------

its obligations under one or more other agreements in which such Lender commits
to extend credit, such Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless such Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to such Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Revolving
Percentage.

SECTION 2.21 Extension of Revolving Maturity Date. The <After the Covenant
Compliance Date, the> Borrower shall have two (2) options (which shall be
binding on the Revolving Lenders), exercisable by written notice to the
Administrative Agent (which shall promptly notify each of the Lenders) given no
more than 180 days nor less than 30 days prior to the then Revolving Maturity
Date (the date of such written notice, the “Notice Date”), to extend the
Revolving Maturity Date for a period of six (6) months per extension. Upon
delivery of such notice, the Revolving Maturity Date shall be extended for six
(6) months per extension so long as the following conditions are satisfied:
(i) no Default or Event of Default has occurred and is continuing as of the
Notice Date; (ii) the representations and warranties made or deemed made by the
Borrower in any Loan Document shall be true and correct in all material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) as of the Notice Date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date); and (iii) the Borrower
shall have paid an extension fee equal to 0.075% of the aggregate outstanding
amount of the Revolving Commitments (to the Administrative Agent for the ratable
benefit of the Revolving Lenders) for each extension, determined and payable as
of the Notice Date<, and (iv) the Covenant Compliance Date has occurred>.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01 Organization; Powers. (i) Each of the Company and the Borrower is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
own or lease its properties and to carry on its business as now conducted and,
(ii) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (A) each
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to own or lease its properties

 

71



--------------------------------------------------------------------------------

and to carry on its business as now conducted and (B) each of the Company, the
Borrower and each Subsidiary is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company, the Borrower or any of its Subsidiaries or any order judgment or decree
of any Governmental Authority, in each case to the extent such violation of
applicable law or regulation or such violation of the charter, by-laws or other
organizational documents of a Subsidiary could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company, the Borrower
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Company, the Borrower or any of its
Subsidiaries, in each case to the extent that such violation or default could
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company,
the Borrower or any of its Subsidiaries (other than Liens arising under the Loan
Documents).

SECTION 3.04 Financial Condition; No Material Adverse Effect. (a) The Borrower
has heretofore furnished to the Lenders the consolidated balance sheet and
statements of income, stockholders equity and cash flows of the Company and its
subsidiaries (i) as of and for the fiscal year ended December 31, 2016, reported
on by KPMG LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2017,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since September 30, 2017, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect<; provided that, during the Covenant Waiver Period, the determination of
the existence of a Material Adverse Effect (solely for purposes of any
determination under clause (a) or (b) of the definition of Material Adverse
Effect under this Section 3.04(b)) shall exclude any event or circumstance
resulting from the COVID-19 pandemic to the extent that (i) such event or
circumstance has been

 

72



--------------------------------------------------------------------------------

disclosed in writing by the Company to the Lenders prior to the Amendment
Effective Date (including in filings with the Securities and Exchange
Commission) and (ii) the scope of such adverse effect is not materially greater
than that which has been disclosed>.

SECTION 3.05 Properties. (a) Each of the Company, the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for Permitted
Encumbrances, Liens permitted by Section 6.02, or minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes. Each of the Real Estate
Assets included as Unencumbered Properties for purposes of this Agreement
satisfies the requirements for an Unencumbered Property set forth in the
definition thereof. As of the < Amendment> Effective Date, Schedule 3.05 sets
forth a list of each Unencumbered Property and whether such Unencumbered
Property is subject to an Eligible Ground Lease.

(b) Each of the Company, the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company, the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against the Company, the Borrower or any of its Subsidiaries (i) that
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement or the Transactions. As of the date of this Agreement, the
Company, the Borrower and its Subsidiaries have no material Contingent
Obligations that are not disclosed in the financial statements referred to in
Section 3.04 or listed as a Disclosed Matter.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, none of the Company, the Borrower or any
of its Subsidiaries (i) has failed to comply with any applicable Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any applicable Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c) Since the date of this Agreement to the knowledge of the Borrower, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of the Company, the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

 

73



--------------------------------------------------------------------------------

SECTION 3.08 Investment Company Status. None of the Company, the Borrower or any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of the Company, the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company, the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. As of the date of this Agreement, none of the Company or any
of its subsidiaries or any of their respective ERISA Affiliates (i) maintains,
contributes to or has any obligation with respect to, or during the preceding
five plan years has maintained, contributed to or had any obligation with
respect to, any Plan or (ii) has any liability to the PBGC, the Internal Revenue
Service or any trust established under Title IV of ERISA. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. As of the Effective Date, the Borrower has disclosed to
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Neither the Information Memorandum nor any
of the other written reports, financial statements, certificates or other
written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other written
information so furnished) when so furnished or delivered contained any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect; provided that, with respect to
projected financial information and forward looking statements, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood that
projections as to future events and forward looking statements are not viewed as
facts and that the actual results may vary from such projections or forward
looking statements and such variances may be material.

SECTION 3.12 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, the Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of the Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, the Borrower, any Subsidiary or,
to the knowledge of the Company or the Borrower, any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Company, the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby,

 

74



--------------------------------------------------------------------------------

is a Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or
other Transaction will violate any Anti-Corruption Law or applicable Sanctions.
Neither the making of the Loans nor the use of the proceeds thereof will violate
the Patriot Act, the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto or successor statute thereto. The Borrower and
its Subsidiaries are in compliance in all material respects with the Patriot
Act.

SECTION 3.13 Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined for any
purpose which violates, or which would be inconsistent with, the provisions of,
any applicable laws or regulations of any Governmental Authority (including,
without limitation, the Regulations of the Board).

SECTION 3.14 Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary (other than
Excluded Subsidiaries) and material Investment Affiliate of the Borrower and
(b) except as disclosed on Schedule 3.14, there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments of any nature relating to any Equity Interests owned by the Borrower
or any Subsidiary in any Subsidiary or Investment Affiliate.

SECTION 3.15 Solvency. The Loan Parties, taken as a whole, are, and after giving
effect to the incurrence of all Loans and Obligations being incurred in
connection herewith will be, Solvent.

SECTION 3.16 REIT Status. The Company is organized and operating as a REIT.

SECTION 3.17 Insurance. The Company, the Borrower and its Subsidiaries maintain
(either directly or indirectly by causing its tenants to maintain) insurance on
their material real estate assets with financially sound and reputable insurance
companies (or through self-insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Borrower.

SECTION 3.18 EEA<Affected> Financial Institutions. No Loan Party is an
EEA<Affected> Financial Institution.<

SECTION 3.19 <COVID-19 Programs><. The Borrower has determined in good faith in
consultation with counsel that it is eligible to participate in all COVID
19-related government-sponsored relief programs that the Borrower currently
participates in or has applied to participate in, and has taken into
consideration in making such determination all rules, regulations and FAQs
related to all such programs.>

 

75



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The effectiveness of the amendment and restatement
of the Existing Credit Agreement in the form of this Agreement, and the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Latham & Watkins LLP, counsel for the Borrower and the other Loan
Parties and Venable LLP, special Maryland counsel to the Borrower, in each case,
in form and substance reasonably acceptable to the Administrative Agent and
covering such other matters relating to the Borrower, this Agreement or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

(c) The Administrative Agent shall have received the following items from the
Borrower:

(i) Certificates of good standing for each Loan Party from the states of
organization of such Loan Party, certified by the appropriate governmental
officer and dated not more than thirty (30) days prior to the Effective Date;

(ii) Copies of the formation documents of each Loan Party certified by an
officer of such Loan Party, together with all amendments thereto;

(iii) Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings and request other extensions of credit hereunder on behalf of the
Borrower, in the case of the Borrower), upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;

(iv) Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Transactions, with respect to the Borrower, and the execution, delivery and
performance of the Loan Documents to be executed and delivered by the other Loan
Parties;

 

76



--------------------------------------------------------------------------------

(v) The most recent annual audited and quarterly unaudited financial statements
of the Company and its subsidiaries;

(vi) UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;

(vii) If a Borrowing is to be made on the Effective Date, written money transfer
instructions in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and signed by an officer of the
Borrower, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;

(viii) Compliance certificate substantially in the form of Exhibit E, executed
by a Financial Officer of the Borrower, demonstrating compliance with the
financial covenants set forth in Section 6.12 on a pro-forma basis as of the
Effective Date based on the financial statements for the fiscal quarter ended
September 30, 2017 and after giving effect to the Transactions (assuming a
borrowing of all amounts intended to be borrowed on the Effective Date and the
application of proceeds of such borrowings to the repayment of Indebtedness
intended to be repaid therefrom); and

(ix) A certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
on or before the date hereof, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(e) The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender at least five
(5) Business Days prior to the date of this Agreement that it shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on January 31, 2018 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

77



--------------------------------------------------------------------------------

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than any
representation or warranty qualified as to “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable (except to the extent that
any such representation and warranty expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects (other than any representation or warranty qualified as to
“materiality”, “Material Adverse Effect” or similar language, which shall be
true and correct in all respects) as of such earlier date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made) and all Letters
of Credit shall have expired or terminated or been cancelled, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (who shall make the same
available to the Lenders promptly following receipt):

(a) within 90 days after the end of each fiscal year of the Company <(as such
period may be extended by any additional period of time as permitted by an order
of the Securities and Exchange Commission for delivery by the Company of annual
financial statements due to circumstances related to COVID-19, to the extent
that the Company qualifies for such extension)>, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

78



--------------------------------------------------------------------------------

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company <(as such period may be extended by any
additional period of time as permitted by an order of the Securities and
Exchange Commission for delivery by the Company of quarterly financial
statements due to circumstances related to COVID-19, to the extent that the
Company qualifies for such extension)>, its unaudited consolidated balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year (if applicable), all certified
by one of its Financial Officers as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) Subject<subject > to Section 9.14, the Company further agrees to clearly
label the financial statements described in clauses (a) and (b) (collectively,
“Financial Statements”) with a notice stating: “Confidential Financial
Statements to be Provided to All Lenders, Including Public-Siders” before
delivering them to the Administrative Agent.<; >

(d) concurrently with any delivery of financial statements under clause (a) or
(b) above <(as such periods may be extended by any additional periods of time as
permitted by an order of the Securities and Exchange Commission for delivery by
the Company of annual or quarterly financial statements, as applicable, due to
circumstances related to COVID-19, to the extent that the Company qualifies for
such extension)>, a compliance certificate in the form attached hereto as
Exhibit E signed by a Financial Officer of the Borrower (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth <(A) for any fiscal quarter or fiscal year period
ending after the Amendment Effective Date and prior to the last fiscal quarter
during the Covenant Waiver Period (commencing with the fiscal quarter ending
June 30, 2020), (x) reasonably detailed calculations of the financial covenants
contained in Sections 6.12(a), (d) and (f) (calculated pursuant to the
provisions in effect prior to the Amendment Effective Date) and (y) reasonably
detailed calculations demonstrating compliance with the financial covenants
contained in Sections 6.12(b), (c), (e), (g) and (i), and (B) for any other
period (commencing with the final fiscal quarter ending during the Covenant
Waiver Period),> reasonably detailed calculations demonstrating compliance with
Section 6.12, together with any updates to Schedules EGL, ES and 3.05 and
financial reporting to support the financial covenant calculations and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
provided, that any statements, reports, notices, press releases or other
information referred to in this Section 5.01(e) that are either (x) filed with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or
(y) available to the public on the Company’s web site shall be deemed delivered
to the Administrative Agent hereunder.<; >

 

79



--------------------------------------------------------------------------------

(f) promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company, the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request<; and><

(h) ><for each fiscal month during the period from and after the Amendment Date
until the Covenant Compliance Date, in each case within twenty-five (25) days
after the end of each month, (i) a monthly cash flow and liquidity forecast and
projected uses for such month (including a comparison between projected and
actual amounts for the immediately preceding fiscal month that show actual uses
of cash and a certification that such uses are permitted under this Agreement)
and (ii) monthly profit and loss statements and Smith Travel Research reports
for each Unencumbered Property for the immediately preceding month>.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Existence; Conduct of Business; REIT Status; Stock Listing. The
Borrower will, and will cause the Company and each of its Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises except in cases (other than the maintenance of the legal existence of
any Loan Party) where failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. The Borrower shall cause

 

80



--------------------------------------------------------------------------------

the Company to maintain its REIT status under the Code. The Borrower shall cause
the common Equity Interests of the Company to at all times be listed for trading
on the New York Stock Exchange or another nationally-recognized stock exchange.
The Borrower shall cause the Company to own substantially all of its properties
and assets and conduct substantially all of its business activities through the
Borrower and its Subsidiaries.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause the
Company and each of its Subsidiaries to, pay its obligations (other than its
obligations with respect to Indebtedness), including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower, the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause the Company and each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and
(b) maintain, with financially sound and reputable insurance companies,
insurance (including through self-insurance) in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause the Company and each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries in all material respects are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause the Company and each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (which shall make such request through, coordinate any such
visit with, and be accompanied by, the Administrative Agent) to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants (provided that the Borrower or its representatives shall
be afforded the opportunity to participate in any discussions with its executive
officers and independent accountants) all at such reasonable times during normal
business hours and upon reasonable prior notice and, in the case of the
Administrative Agent (and any Lender in accordance with Section 9.03 if an Event
of Default exists), at the expense of the Borrower, but absent an Event of
Default, not more frequently than twice each calendar year.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause the Company
and each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

81



--------------------------------------------------------------------------------

SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and the Letters of Credit will be issued only to support,
working capital needs and other general corporate purposes of the Borrower and
its Subsidiaries<; provided that for purposes of any Borrowing from and after
the Amendment Effective Date and during the Covenant Waiver Period, the proceeds
of such Borrowing shall be used solely for the purposes of paying (i) operating
expenses incurred by the Company, the Borrower and their Subsidiaries (and only
to the extent, in the good faith determination of the Borrower, cash flow from
the operations of the Company, the Borrower and their Subsidiaries is
insufficient to pay the same, taking into account expected near term receipts,
expenditures and contingencies), (ii) capital expenditures and Investments
expressly permitted pursuant to Section 6.13, and (iii) scheduled interest and
principal payments on Indebtedness of the Company, the Borrower and their
Subsidiaries (and only to the extent, in the good faith determination of the
Borrower, cash flow from the operations of the Company, the Borrower and their
Subsidiaries is insufficient to pay the same, taking into account expected near
term receipts, expenditures and contingencies)>. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

SECTION 5.09 Accuracy of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.

SECTION 5.10 Notices of Asset Sales, Encumbrances or Dispositions. The Borrower
shall deliver to the Administrative Agent and the Lenders written notice not
less than ten (10) Business Days after (x) an encumbrance with a Lien on any
Unencumbered Property to secure Indebtedness in excess of $25,000,000 or (y) the
sale or other transfer of any Unencumbered Property or any other Real Estate
Asset, in each case for consideration in excess of $25,000,000. In addition,
simultaneously with delivery of any such notice, the Borrower shall deliver to
the Administrative Agent (A) a certificate of an Authorized Officer of the
Borrower certifying that both at the time of and immediately after giving effect
to any such encumbrance, sale or transfer, no Default or Event of Default has
occurred and is continuing and (B) an updated schedule of all Unencumbered
Properties.

To the extent such proposed transaction would result in a Default or an Event of
Default, the Borrower shall apply the proceeds of such transaction (together
with such additional amounts

 

82



--------------------------------------------------------------------------------

as may be required), to prepay the Obligations in an amount, as determined by
the Administrative Agent, equal to that which would be required to reduce the
Obligations so that no Default or Event of Default would exist.

If such proposed transaction is permitted hereunder, upon request of the
Borrower, the Administrative Agent shall, at the Borrower’s expense, take all
such action reasonably requested by the Borrower to release the guarantee
obligations under the Subsidiary Guaranty of any Subsidiary that owns or
ground-leases the Real Estate Asset being sold, encumbered or transferred.

SECTION 5.11 Additional Guarantors; Additional Unencumbered Properties<;
Covenant Waiver Period Collateral; Further Assurances>. (a) <Additional
Guarantors.> Unless such Subsidiary is not required to become a Subsidiary
Guarantor pursuant to Section 5.12, with respect to any new Material Subsidiary
created or acquired after the Effective Date (which, for the purposes of this
paragraph (a), shall include any existing Material Subsidiary that ceases to be
an Excluded Subsidiary), within the time period required by Section 5.11(c)
below, cause such new Material Subsidiary (A) to become a party to the
Subsidiary Guaranty and (B) to deliver to the Administrative Agent those<such
items with respect to such new Material Subsidiary (in any event no more onerous
than the> items that were delivered by each Subsidiary Guarantor on or prior to
the Effective Date pursuant to Section 4.01<) as the Administrative Agent may
reasonably request.><

(b) ><Additional Unencumbered Properties>.(b) Upon the addition of any new Real
Estate Asset as an Unencumbered Property after the Effective Date, within the
time period required by Section 5.11(c) below, the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying that such Real Estate Asset satisfies the eligibility criteria set
forth in the definition of “Unencumbered Property”.

(c) <Time Period. >The Borrower shall deliver the items described in and
required by clauses (a) and (b) above on or before the fifteenth (15th) day of
the month following the month in which such Subsidiary Guarantor or Unencumbered
Property was created, acquired or added (or such later date to which the
Administrative Agent may agree). Thereafter, the Borrower will, and will cause
each of its Subsidiaries to, cooperate with the Lenders and the Administrative
Agent and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out the Transactions.<

(d) <Covenant Waiver Period Pledge Requirement. Commencing on the Amendment
Effective Date and until the Collateral Release Date, the Borrower will cause
all of the Covenant Waiver Period Collateral to be subject to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent on behalf of the lenders under the Credit Facilities to secure the
Obligations in accordance with the terms and conditions of the Intercreditor
Agreement and the Collateral Documents.><

(e) ><Further Assurances.><

(i) ><Covenant Waiver Period. Commencing on the Amendment Effective Date and
until the Collateral Release Date, and without limiting the foregoing, the
Borrower will, and will cause each of its Subsidiaries that owns any Covenant
Waiver Period

 

83



--------------------------------------------------------------------------------

Collateral to, execute and deliver, or cause to be executed and delivered, to
the Collateral Agent or the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements), which may be required by
applicable law and which the Administrative Agent or the Collateral Agent may,
from time to time until such time as the applicable Covenant Waiver Period
Collateral shall be released pursuant to the terms of this Agreement and the
other Loan Documents, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents in the Covenant Waiver Period Collateral, all at the expense of the
Borrower; provided, however, that no Designated Covenant Waiver Period
Collateral Subsidiary shall be permitted to certificate its Equity Interests or
make an election under Article 8 of the UCC unless such certificates are
promptly delivered to the Administrative Agent (or Collateral Agent), together
with an endorsement in blank.><

(ii) ><Pari Passu Lien Requirement. Notwithstanding anything to the contrary
contained herein, to the extent that any Loan Party grants or maintains a Lien
on any assets of such Loan Party to secure the other Credit Facilities or any
Permitted Capital Markets Indebtedness, such Loan Party shall contemporaneously
grant and maintain a Lien on such assets to secure the Obligations. All Liens in
the Covenant Waiver Period Collateral shall be pari passu with the Liens granted
in connection with the other Credit Facilities and shall be pari passu or senior
to any Liens granted in connection with any Permitted Capital Markets
Indebtedness, and shall, in all respects, be subject to the Intercreditor
Agreement.>

SECTION 5.12 Releases of Guaranties. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.02)
to take any action requested by the Borrower having the effect of releasing any
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 9.02 or (ii) under the circumstances described in
paragraphs (b) and (c) below.

(b) At such time as the Loans and the other Obligations shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding, the Guarantors shall be released from their obligations under the
Guaranties (other than those expressly stated to survive such termination), all
without delivery of any instrument or performance of any act by any Person.

(c) If<Following the Collateral Release Date, if> the Company achieves one
(1) Investment Grade Rating, the Subsidiary Guarantors shall be released from
their obligations under the Subsidiary Guaranty (other than those expressly
stated to survive such termination) and the Material Subsidiaries shall not be
required to provide a Subsidiary Guaranty, except that any Material Subsidiary
that is liable for any Recourse Indebtedness (whether secured or unsecured, and
including any guarantee obligations in respect of indentures or otherwise) shall
nonetheless be required to be a Subsidiary Guarantor and to provide a Subsidiary
Guaranty for any Real Estate Asset of such Subsidiary Guarantor to be treated as
an Unencumbered Property for purposes of this Agreement. In addition, if any
Subsidiary Guarantor no longer meets the definition of

 

84



--------------------------------------------------------------------------------

“Material Subsidiary” (including as a result of the designation of any
Unencumbered Property as no longer constituting<ceasing to meet all of the
criteria required to constitute an> Unencumbered Property<, other than in a
transaction not permitted by this Agreement>), upon the request of the Borrower
and so long as no Default shall have occurred and be continuing or would result
therefrom, such Subsidiary shall be released from its obligations under the
Subsidiary Guaranty (other than those expressly stated to survive such
termination).<

SECTION 5.13 <Covenant Waiver Period Collateral Release.><

(a) <Obligation to Release. So long as no Default or Event of Default has
occurred and is continuing or would result therefrom, upon either (i) the
Collateral Release Date or (ii) to the extent necessary to permit consummation
of any transaction permitted by this Agreement (and in accordance with this
Agreement, including Section 2.11), the Administrative Agent shall, subject to
the satisfaction of the requirements of Section 5.13(b), promptly release (or
instruct the Collateral Agent to release) the Liens granted to the
Administrative Agent (or the Collateral Agent) on the applicable Covenant Waiver
Period Collateral and the Collateral Documents related thereto (the “Covenant
Waiver Period Collateral Release”). Upon the release of any Covenant Waiver
Period Collateral pursuant to this Section 5.13(a), the Administrative Agent
shall (to the extent applicable) deliver to the Borrower (or instruct the
Collateral Agent to deliver), upon the Borrower’s request and at the Borrower’s
expense, such documentation as may be reasonably satisfactory to the
Administrative Agent and otherwise necessary or advisable to evidence the
release of such Covenant Waiver Period Collateral from its obligations under the
Loan Documents. The Lenders authorize the Administrative Agent and/or the
Collateral Agent to effect such Lien releases.><

(b) ><Collateral Release Request and Certificate. The Borrower shall have
delivered to the Administrative Agent (or the Collateral Agent), on or prior to
the date that is five (5) Business Days (or such shorter period of time as
agreed to by the Administrative Agent) before the date on which any Covenant
Waiver Period Collateral Release is to be effected, written notice that it is
requesting a Covenant Waiver Period Collateral Release, which notice shall
identify the Covenant Waiver Period Collateral to be released and the proposed
effective date for such Covenant Waiver Period Collateral Release, together with
a certificate signed by an Authorized Officer of the Borrower (such certificate,
a “Covenant Waiver Period Collateral Release Certificate”), certifying that:
(i)(A) in the case of a request for a Covenant Waiver Period Collateral Release
pursuant to Section 5.13(a)(i), the Borrower has been in compliance with the
financial covenants set forth in Section 6.12 (without giving effect to the
Permitted Variations) for two consecutive fiscal quarters and the Permitted
Variations Period is no longer in effect, or (B) in the case of a request for a
Covenant Waiver Period Collateral Release pursuant to Section 5.13(a)(ii), such
transaction is permitted by and is being made in accordance with this Agreement
and (ii) no Default or Event of Default has occurred and is continuing or would
result therefrom.><

SECTION 5.14 ><COVID-19 Programs><. Before participating in or applying to
participate in any COVID 19-related government-sponsored relief program, the
Borrower shall make a determination in good faith in consultation with counsel
that it is eligible to participate in any such program, and shall take into
consideration in making such determination all rules, regulations and FAQs
related to such program.>

 

85



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Obligations payable hereunder have
been paid in full (other than indemnities and other contingent obligations not
then due and payable and as to which no claim has been made) and all Letters of
Credit shall have expired or terminated or been cancelled, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit the
Company or any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness<:><

(a) ><until the Covenant Compliance Date, other than:><

(i) ><Indebtedness under the Credit Facilities;><

(ii) ><Permitted Capital Markets Indebtedness, which Indebtedness under this
clause (ii), for the avoidance of doubt, shall be subject to the mandatory
prepayment provisions in Section 2.11(b);><

(iii) ><subject to Section 6.02 with respect to Liens on Unencumbered
Properties, Nonrecourse Indebtedness, which Indebtedness under this clause
(iii), for the avoidance of doubt, shall be subject to the mandatory prepayment
provisions in Section 2.11(b);><

(iv) ><Permitted Refinancing Indebtedness;><

(v) ><COVID-19 Relief Funds;><

(vi) ><intercompany Indebtedness among the Company, the Borrower and their
Wholly-Owned Subsidiaries;><

(vii) ><Capital Lease Obligations and purchase money obligations in respect of
personal property in an aggregate amount (excluding any purchase money
obligations associated with trade payables that do not constitute Indebtedness)
not to exceed $10,000,000;><

(viii) ><guarantees constituting permitted Investments under Section 6.13(b);
and><

(ix) ><other Indebtedness in existence on the Amendment Effective Date as set
forth on Schedule 6.01; and><

(b) ><on and after the Covenant Compliance Date,> that will cause a breach of
the financial covenants set forth in Section 6.12.

 

86



--------------------------------------------------------------------------------

SECTION 6.02 Liens. The Borrower will not, and will not permit the Company or
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except:

(a) Permitted Encumbrances;

(b) <on and after the Covenant Compliance Date, >Liens securing Secured
Indebtedness, the incurrence of which will not cause a breach of the financial
covenants set forth in Section 6.12;<

(c) <on >and(c) <after the Covenant Compliance Date, >other Liens on a property
which is not an Unencumbered Property, so long as such Liens would not
constitute or result in a Default or an Event of Default under this
Agreement<;><

(d) ><other Liens in existence on the Amendment Effective Date that do not
affect the Unencumbered Properties and are listed on Schedule 6.02; and><

(e) ><during the period from and after the Amendment Effective Date until the
Covenant Compliance Date, Liens to secure Nonrecourse Indebtedness on any
property or other assets (including any Unencumbered Property) if (x) the Net
Cash Proceeds thereof are applied in accordance with Section 2.11(b) and (y) the
aggregate Unencumbered Asset Value of all Unencumbered Properties that will be
subjected to such Liens does not exceed twenty percent (20%) of the aggregate
Unencumbered Asset Value of all Unencumbered Properties on the Amendment
Effective Date (based on Unencumbered Asset Values as of March 31, 2020), unless
otherwise agreed to by the Borrower and the Required Lenders after the Amendment
Effective Date.>

Notwithstanding the foregoing provisions of this Section 6.02, the failure of
any Unencumbered Property to comply with the requirements set forth in the
definition of “Unencumbered Property” shall result in such Unencumbered
Property’s no longer qualifying as Unencumbered Property under this Agreement,
but such disqualification shall not by itself constitute a Default or Event of
Default, unless such non-qualification otherwise constitutes or results in a
Default or Event of Default.

SECTION 6.03 Fundamental Changes; Changes in Business; Asset Sales. (a) The
Borrower will not, and will not permit the Company or any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, (including all or substantially all of the Equity Interests in any
of its Subsidiaries) (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (and
subject to compliance with Section 5.11(a) as applicable) (i) any Person may
merge into the Company or the Borrower in a transaction in which the Company or
the Borrower is the surviving entity, (ii) any Person (other than the Company or
the Borrower) may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary,
(iv) any Subsidiary may liquidate or dissolve or merge into, or sell, transfer,

 

87



--------------------------------------------------------------------------------

lease or otherwise dispose of its assets to another Person and (v) the Borrower
and/or the Company may sell, transfer or otherwise dispose of the Equity
Interests in any of its Subsidiaries if (x) the Borrower determines in good
faith that such sale, transfer, liquidation, dissolution, merger or disposition
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders and (y) no Default or Event of Default has occurred and is
continuing, or would occur after giving effect thereto.

(b) The Borrower will not, and will not permit the Company or any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company, the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

(c) The Borrower will not, and will not permit the Company or any Subsidiary to,
sell, encumber, transfer or otherwise dispose of any asset unless the Borrower
complies with Section 5.10 to the extent applicable, and after giving effect
thereto the Borrower is in compliance with the financial covenants set forth in
Section 6.12 and no Default or Event of Default exists or would result
therefrom<; provided that, during the period from and after the Amendment
Effective Date until (but not including) the Covenant Compliance Date, the
Borrower may, and may permit the Company or any Subsidiary to, sell, transfer or
otherwise dispose of properties or other assets (including Unencumbered
Properties) only if such sale is made in an arm’s length transaction (in the
Borrower’s good faith determination) and the Net Cash Proceeds thereof are
applied in accordance with Section 2.11(b)>.

SECTION 6.04 [Reserved].

SECTION 6.05 Swap Agreements. The Borrower will not, and will not permit the
Company or any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Company, the Borrower or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from floating to fixed rates, from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.06 Restricted Payments. If<(a) On and after the Amendment Effective
Date until the Covenant Compliance Date, the Borrower may not make any
Restricted Payments except (i) pursuant to incentive plans (including equity or
equity-based plans and non-equity plans) and awards thereunder, and other
existing contractual obligations to current or former management or employees or
members of the board of directors of the Company, the Borrower or any of their
subsidiaries, (ii) to the Company or XHR GP, Inc., the general partner of the
Borrower, for their respective operating costs and general and administrative
expenses and (iii) to the Borrower’s partners pursuant to the terms of the
Fourth Amended and Restated Agreement of Limited Partnership of the Borrower in
an amount equal to the greater of (x) the minimum amount required to be
distributed by the Company to its shareholders in any fiscal year or pursuant to
Section 858 or 860 of the Code in order to maintain REIT status of the Company
and avoid the payment of federal income or excise tax and (y) an aggregate
amount of up to one cent per share of common stock of the Company per fiscal
quarter, and (b) on and after the Covenant Compliance Date, if>

 

88



--------------------------------------------------------------------------------

a Default or an Event of Default has occurred and is continuing, the Borrower
will not declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except the Borrower may make Restricted Payments to its
partners pursuant to the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of the Borrower which result in distributions to the Company
for any fiscal year in an amount equal to the amount required to be distributed
by the Company to its shareholders with respect to such fiscal year or pursuant
to Section 858 or 860 of the Code in order to maintain REIT status of the
Company and avoid the payment of federal income or excise tax.

SECTION 6.07 Transactions with Affiliates. The Borrower will not, and will not
permit the Company or any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Company, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower, the Company and their
respective Wholly-Owned Subsidiaries not involving any other Affiliate,
(c) payment of compensation and benefits arising out of employment and
consulting relationships in the ordinary course of business (including, without
limitation, conversions of such compensation and benefits to equity under the
terms of any long term incentive plan) and (d) any Restricted Payment permitted
by Section 6.06.

SECTION 6.08 [Reserved].

SECTION 6.09 Sale and Leaseback. The Borrower will not, and will not permit the
Company or any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby the Company, the Borrower or such Subsidiary shall sell or
transfer any property owned by it in order then or thereafter to lease such
property or lease other property that the Company, the Borrower or such
Subsidiary intends to use for substantially the same purpose as the property
being sold or transferred, except to the extent that such sale is otherwise
permitted by this Agreement and the obligations under such lease, if treated as
Indebtedness, would not result in the occurrence of a Default or an Event of
Default.

SECTION 6.10 Changes in Fiscal Periods. Unless required by law, regulation or
order of Governmental Authority, the Borrower will not (i) permit the fiscal
years of the Company, and the Borrower and its Subsidiaries to end on a day
other than December 31 or (ii) change the Company’s, the Borrower’s or its
Subsidiaries’ method of determining fiscal quarters; provided that if such
change is required by such law, regulation or order, the Borrower shall give the
Administrative Agent prior written notice of such change.

SECTION 6.11 Payments and Modifications of Subordinate Debt. The Borrower will
not, and will not permit the Company or any Subsidiary to, make or offer to make
any payment, prepayment, repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds (whether scheduled or voluntary) with
respect to principal or interest on any Indebtedness which is subordinate to the
Obligations if such action would violate the subordination terms applicable to
such Indebtedness<; provided that, on and after the Amendment Effective Date
until the Covenant Compliance Date, the Borrower will not make or permit any
such payment under this Section 6.11 other than mandatory scheduled payments of
principal and interest>.

 

89



--------------------------------------------------------------------------------

SECTION 6.12 Financial Covenants. As of the end of any fiscal quarter of the
Borrower (or at all times, in the case of Section 6.12(g)(i) below), the
Borrower will not permit:

(a) Leverage Ratio. The ratio of Total Indebtedness as of such date to
Consolidated EBITDA for the period of four (4) consecutive quarters then ended
(<subject to Section 6.12(h)) (>the “Leverage Ratio”)<, commencing with the
final fiscal quarter occurring during the Covenant Waiver Period (which shall in
no event be later than the fiscal quarter ending June 30, 2021)> to exceed 6.0
to 1.0; provided< that the Leverage Ratio may exceed 6.0 to 1.0 during the
Permitted Variations Period (which shall in no event be later than the fiscal
quarter ending June 30, 2022), so long as the Leverage Ratio does not exceed (i)
8.50 to 1.00 as at the end of the final fiscal quarter occurring during the
Covenant Waiver Period (which shall in no event be later than the fiscal quarter
ending June 30, 2021) and the next fiscal quarter thereafter, (ii) 8.00 to 1.00
as at the end of each of the subsequent two fiscal quarters thereafter, (iii)
7.50 to 1.00 as at the end of the subsequent fiscal quarter thereafter (which
shall in no event be later than the fiscal quarter ending June 30, 2022) (each
of the foregoing clauses (i) – (iii), a “Permitted Leverage Variation”);
provided further> that (x) such ratio<the Leverage Ratio> may exceed 6.0 to 1.0
following a Major Acquisition so long as (i<A>) such ratio<the Leverage Ratio>
does not exceed 6.0 to 1.0 as of the end of more than two (2) consecutive fiscal
quarters following such Major Acquisition and (ii<B >) such ratio<the Leverage
Ratio> does not exceed 6.5 to 1.0 as of any such date of determination and
(y) for purposes of calculating such ratio<the Leverage Ratio>, not more than
25% of the aggregate Consolidated EBITDA may be attributable to assets
consisting of investments in Investment Affiliates, income-producing Real Estate
Assets other than hotels or similar hospitality properties, Development
Properties, Unimproved Land, Real Estate Assets undergoing Major Renovations,
and Mortgage Notes receivable.

(b) Secured Leverage Ratio. The ratio of the aggregate amount of all Secured
Indebtedness to Total Asset Value to exceed 45%.

(c) Recourse Secured Leverage Ratio. The ratio of the aggregate amount of all
Recourse Secured Indebtedness to Total Asset Value to exceed 10%.

(d) Fixed Charge Coverage Ratio. For<Commencing with the final fiscal quarter
occurring during the Covenant Waiver Period (which shall in no event be later
than the fiscal quarter ending June 30, 2021), for> any period of four
consecutive fiscal quarters of the Borrower then ended< (subject to
Section 6.12(h))>, the ratio of Consolidated EBITDA for such period to
Consolidated Fixed Charges for such period to be less than 1.50 to 1.0.

(e) Consolidated Tangible Net Worth. Consolidated Tangible Net Worth to be less
than the sum of (i) $1,649,834,973 plus (ii) 75% of net cash proceeds from
issuances of Equity Interests by the Company, the Borrower and their
Subsidiaries to third parties after September 30, 2017.

(f) Unsecured Interest Coverage Ratio. The<Commencing with the final fiscal
quarter occurring during the Covenant Waiver Period (which shall in no event be
later than the fiscal quarter ending June 30, 2021), the> ratio of Unencumbered
Adjusted Net Operating Income for any period of four consecutive fiscal quarters
of the Company then ended to Unsecured Interest Expense for such period
<(subject to Section 6.12(h)) >to be less than 2.0 to 1.0<; provided that

 

90



--------------------------------------------------------------------------------

such ratio may be less than 2.0 to 1.0 during the Permitted Variations Period,
so long as such ratio is not less than 1.60 to 1.0 (the “Permitted Unsecured
Interest Coverage Variation” and, together with the Permitted Leverage
Variation, the “Permitted Variations”)>.

(g) Minimum Number of Unencumbered Assets and Minimum Unencumbered Asset Value.
(i) At any time, there to be fewer than five (5) Unencumbered Properties; and
(ii) as of the end of any fiscal quarter, Unencumbered Asset Value to be less
than $250,000,000.<

(h) <Annualized Calculations. For the period commencing with the final fiscal
quarter occurring during the Covenant Waiver Period (which shall in no event be
later than the fiscal quarter ending June 30, 2021) and the next two fiscal
quarters thereafter, for the purposes of calculating the Leverage Ratio, Fixed
Charge Coverage Ratio, and Unsecured Interest Coverage Ratio described in the
foregoing clauses (a), (d), and (f), “Consolidated EBITDA” and “Unencumbered
Adjusted Net Operating Income” shall be determined on an annualized basis as
follows:><

(i) ><For the final fiscal quarter occurring during the Covenant Waiver Period
(which shall in no event be later than the fiscal quarter ending June 30, 2021),
“Consolidated EBITDA” and “Unencumbered Adjusted Net Operating Income” shall be
calculated using the one (1) fiscal quarter then ended multiplied by four (4);><

(ii) ><For the next fiscal quarter thereafter, “Consolidated EBITDA” and
“Unencumbered Adjusted Net Operating Income” shall be calculated using the two
(2) fiscal quarters then ended multiplied by two (2);><

(iii) ><For the next fiscal quarter thereafter, “Consolidated EBITDA” and
“Unencumbered Adjusted Net Operating Income” shall be calculated using the three
(3) fiscal quarters then ended multiplied by four-thirds (4/3); and><

(iv) ><Thereafter, “Consolidated EBITDA” and “Unencumbered Adjusted Net
Operating Income” shall be calculated using the four (4) fiscal quarters then
ended.>

<Notwithstanding that the Borrower shall make such calculations on an annualized
basis for purposes of determining compliance with such financial covenants, the
Borrower shall also provide calculations of such financial covenants using
“Consolidated EBITDA” and “Unencumbered Adjusted Net Operating Income” for the
four (4) fiscal quarters then ended in its compliance certificate delivered
pursuant to Section 5.01(d).><

(i) ><Liquidity Covenant. At all times during the period commencing with the
Amendment Effective Date through (and including) the fiscal quarter ending one
(1) fiscal quarter after the final fiscal quarter occurring during the Covenant
Waiver Period, and reported as of the last day of each calendar month, the
Borrower shall not permit the sum of (x) unrestricted cash and Cash Equivalents
of the Borrower and its Subsidiaries (or if such Subsidiary is not a
Wholly-Owned Subsidiary, the Borrower’s pro-rata share thereof based on its
ownership share of such Subsidiary) as of such date of determination plus (y) an
amount equal to (1) the aggregate Revolving Commitments minus (2) the aggregate
Revolving Credit Exposure as of such date of determination, to be less than the
following amounts:><

 

91



--------------------------------------------------------------------------------

(i) ><during the Covenant Waiver Period (other than the final fiscal quarter
occurring during the Covenant Waiver Period), $100,000,000;><

(ii) ><during the final fiscal quarter occurring during the Covenant Waiver
Period, $75,000,000; and><

(iii) ><during the next fiscal quarter thereafter, $60,000,000.><

(j) ><Application of Financial Covenants. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the financial covenants
set forth in clauses (a), (d) and (f) of this Section 6.12 shall not apply
during the Covenant Waiver Period.><

SECTION 6.13 ><Additional Covenants During the Covenant Waiver Period. From the
Amendment Effective Date until the Covenant Compliance Date, the Borrower shall
not, and shall not permit any of its Subsidiaries to:><

(a) <acquire any Real Estate Assets, other than as permitted by
Section 6.13(c);><

(b) ><make any Investment, other than the following:><

(i) ><(A) Investments existing on the Amendment Effective Date and Investments
committed under binding agreements which agreements were entered into before the
Amendment Effective Date, and (B) amendments, modifications, extensions,
refinancings, renewals or replacements of any Investments described in clause
(A) as long as the terms thereof are not materially more restrictive to the
Borrower and its Subsidiaries when taken as a whole (but without any increase in
the amount of such Investments unless otherwise permitted),><

(ii) ><Investments in cash and Cash Equivalents,><

(iii) ><(A) ownership by each of the Borrower and its Subsidiaries of the Equity
Interests of each of its Subsidiaries as of the Amendment Effective Date and
(B) other Investments (other than capital expenditures, except to the extent
such capital expenditure is permitted by Section 6.13(c)) in the Borrower or in
any Wholly-Owned Subsidiary,><

(iv) ><capital expenditures permitted by Section 6.13(c),><

(v) ><Investments made as a result of the receipt of non-cash consideration from
an Asset Disposition permitted under this Agreement,><

(vi) ><Investments consisting of stock, obligations or securities received in
settlement of amounts owing to the Borrower or any of its Subsidiaries in the
ordinary course of business or in a distribution in respect of an Investment
permitted under this Section 6.13(b), and><

(vii) ><Investments in connection with any Swap Agreements;><

 

92



--------------------------------------------------------------------------------

(c) ><make any capital expenditures other than (i) capital expenditures that are
necessary to remedy emergency or life safety conditions, (ii) capital
expenditures made or incurred with the use of casualty or condemnation proceeds
for the restoration, rebuilding or replacement of the affected property, and
(iii) other capital expenditures in an amount not to exceed (A) $60,000,000
during the period from the Amendment Effective Date through December 31, 2020;
provided that any portion of such amount that is not used prior to December 31,
2020 may be used during the 2021 calendar year, and (B) $80,000,000 during the
period from January 1, 2021 through December 31, 2021; for purposes of this
Section 6.13(c), capital expenditures shall include acquisitions of (x) assets
(including Real Estate Assets) pursuant to the exercise of any right of first
refusal, right of first offer or other similar option to purchase in favor of
the Borrower or any of its Subsidiaries to acquire any real property that is
adjacent to, incidental to or related to any Real Estate Asset, but only if such
right or option is in existence as of the Amendment Effective Date, and
(y) assets such as easements, parking spaces, and retail spaces, in each case,
related to any Real Estate Asset;><

(d) ><enter into any new ground lease on any Unencumbered Property, other than
(i) ground leases existing prior to the Amendment Effective Date and any
amendment, modification, extension, renewal or replacement thereof and
(ii) capital expenditures permitted by Section 6.13(c); or><

(e) ><take any action under Section 6.03(a) (excluding transactions among any of
the Company, the Borrower and/or any of its Subsidiaries and any other
transaction that would otherwise be permitted under this Agreement, as of the
Amendment Effective Date) or Section 6.09 that would otherwise be prohibited
during a Default or Event of Default.>

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company, the Borrower or any Subsidiary in or in connection with this Agreement
and the other Loan Documents or any amendment or modification hereof or thereof
or waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

93



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence) or<, > Section 5.08<, Section 5.11(d),> or in Article VI;

(e) the Company, the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender); provided, however,
that if any such default (other than a failure to comply with Section 5.01(a),
(b) or (d)) is capable of being cured but cannot by its nature be cured within
such thirty (30) day grace period and so long as the Borrower shall have
commenced cure within such thirty (30) day grace period and shall, at all times
thereafter, diligently prosecute such cure to completion, the Borrower shall
have an additional period, not to exceed an additional thirty (30) days, to cure
such default; in no event, however, is the foregoing intended to effect an
extension of the Maturity Date;

(f) the Company, the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
the expiration of the applicable grace period, if any, specified in the
agreement or instrument relating to such Indebtedness);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness or a voluntary refinancing of such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company, the Borrower or any Material Subsidiary or its debts, or
of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Company, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

94



--------------------------------------------------------------------------------

(j) the Company, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) one or more judgments for the payment of money (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not issued a notice denying coverage thereof or to the extent not
indemnified by Inland American Real Estate Trust Inc. after Inland American Real
Estate Trust, Inc. has been notified of such judgment or order) in an aggregate
amount in excess of $75,000,000 shall be rendered against the Company, the
Borrower, any Wholly-Owned Subsidiary of the Borrower or any combination thereof
and the same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Company, the Borrower or any such Subsidiary to enforce any such judgment, which
action is not stayed or bonded pending appeal;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company, the Borrower and its Subsidiaries in an aggregate
amount exceeding $75,000,000; or

(m) the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party < (except for
release of a Subsidiary Guarantor or Covenant Waiver Period Collateral pursuant
to Section 5.12 or 5.13)> or shall otherwise challenge or contest in any action,
suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of this Agreement, a Guaranty or any other Loan
Document; or this Agreement, a Guaranty or any other Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof);

(n) a Change in Control shall occur; <or>

(o) <any Collateral Document shall for any reason fail to create a valid and
perfected security interest in any portion of the Covenant Waiver Period
Collateral, as applicable, purported to be covered thereby, with the priority
required by the applicable Collateral Document, except (i) as permitted by the
terms of any Loan Document, (ii) as a result of the release of such security
interest in accordance with the terms of any Loan Document or (iii) as a result
of the failure of the Collateral Agent or Administrative Agent to maintain the
possession of certificates actually delivered to it representing securities
pledged under a Collateral Document or to file Uniform Commercial Code
continuation statements;>

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and

 

95



--------------------------------------------------------------------------------

thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

In the event that following the occurrence or during the continuance of any
Event of Default, the Administrative Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Loan
Documents, such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;

(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;

(c) Third, to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;

(d) Fourth, to prepay principal on the Loans and unreimbursed LC Disbursements
ratably;

(e) Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;

(f) Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;

(g) Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and

(h) Eighth, to the Borrower or whoever may be legally entitled thereto.

 

96



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

97



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Bank and the Borrower, and (b) if the
Person serving as Administrative Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent. Upon any such resignation or removal, the
Required Lenders shall have the right, with the consent of the Borrower so long
as no Event of Default has occurred and is continuing (not to be unreasonably
withheld), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation or
receives notice of removal, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any Joint Lead Arranger, or any other Lender and their respective Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger, or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not

 

98



--------------------------------------------------------------------------------

taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:(i) if to the
Borrower or any other Loan Party, to it at c/o Xenia Hotels & Resorts, Inc., 200
South Orange Avenue, Suite 2700, Orlando, Florida 32801, Attention of Xenia
Chief Financial Officer and Xenia General Counsel (Email:
financenotices@xeniareit.com);

(ii) if to the Administrative Agent or to JPMorgan Chase Bank, N.A. as an
Issuing Bank, and/or as a Swingline Lender, to JPMorgan Chase Bank, N.A., 10 S.
Dearborn, Floor L2, Chicago, IL 60603, Fax: 312-385-7101, Email:
cls.reb.chicago@jpmorgan.com, Attention of Kevin Berry, with a copy to JPMorgan
Chase Bank, N.A., 10 S. Dearborn – 19th Floor, Chicago, IL 60603, Attention of
Christian Lunt (Telecopy No. 312-325-5174; Email:
Christian.c.lunt@jpmorgan.com);

(iii) if to Wells Fargo Bank, National Association as an Issuing Bank and/or as
a Swingline Lender to Wells Fargo Bank, National Association, 301 S. College
Street, 4th Floor, Charlotte, NC 28202, Attention: Anand J. Jobanputra, Fax:
704-715-1428, Email: <anand.jobanputra@wellsfargo.com>, with a copy to Wells
Fargo Bank, National Association, CRE Loan Services, 100 North Main Street, 10th
Floor, Winston-Salem, NC 27101, Attention to Anne F <Dana M>. Hutchinson <Hind>
(Telecopy No. 866-588-0565; Email:anne.f.hutchison <dana.hind>@wellsfargo.com);

(iv) if to KeyBank National Association as an Issuing Bank to KeyBank National
Association, 1675 Broadway, Suite 400, Denver, CO 80202, Attention: Leslie
Marquez, Fax: 720-904-4430, Email: <leslie_marquez@keybank.com,> and if to
KeyBank National Association as a Swingline Lender, to KeyBank National
Association, 1200 Abernathy Rd., NE, Suite 1550, Atlanta, GA 30328 <4910
Tiedeman Road, Brooklyn, OH 44144-2302>, Attention: Jennifer C. Duke <Ana
Guzdar> (Telecopy No. 216-370-6206; Email: Jennifer_duke@keybank.com
<ana_guzdar@keybank.com>); and

 

99



--------------------------------------------------------------------------------

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II if the Administrative Agent
notifies the Borrower in writing that such notices may not be delivered using
the Electronic System. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. <Notwithstanding anything to the contrary contained herein,
notices and other communications to the Administrative Agent and the Lenders
hereunder by the Borrower, other than for any notices pursuant to Article II,
may be delivered or furnished by posting on a commercial or governmental,
third-party website such as www.sec.gov or a website sponsored or hosted by the
Company or the Borrower such as www.xeniareit.com to which the Administrative
Agent and each Lender have access, and such notices and other communications
shall be deemed to have been delivered twenty-four (24) hours after the date and
time on which the Company or Borrower posts such notices or other communications
or the notices or other communications become available on a commercial or
governmental website; provided that the foregoing shall not apply to any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to accept notices and other communications pursuant to these
procedures; provided further, that if such notice or communication is not posted
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.>

Unless <Subject to the immediately preceding sentence, unless> the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

100



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the any Loan Party’s or the Administrative Agent’s
transmission of communications through an Electronic System, except to the
extent of the gross negligence or willful misconduct of the Administrative
Agent. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Subject to Section 2.14(b) and Section 9.02(c), neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the written consent
of the Required Lenders; provided that, notwithstanding the foregoing, no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan

 

101



--------------------------------------------------------------------------------

or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby
(other than in each case, additional interest accruing pursuant to
Section 2.13(c)), (iii) except as provided in Section 2.21, postpone the
Revolving Maturity Date or any other scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) except as expressly provided in
Section 2.04(c)(v), change Section 2.18(b) or (c) or the last paragraph of
Article VII in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) except as
expressly provided in (and subject to the terms of) Section 2.04(c)(v), change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, or (vi) release the Company from its obligations under the Guaranty
without the written consent of each Lender; provided further that (x) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lenders hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lenders, as the case may be, (y) no such agreement shall amend
or modify Section 2.20 without the prior written consent of the Administrative
Agent, the Swingline Lenders and the Issuing Bank and (z) no such agreement
shall amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower and the Issuing
Bank regarding the Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and the Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively.

(c) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement. The Administrative Agent
shall promptly provide a copy of any such amendment to the Lenders.

SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out of pocket expenses incurred by the Administrative Agent, the
Joint Lead Arrangers listed on the cover page hereof and their Affiliates,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one primary counsel for the
Administrative Agent, in connection with the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by the Administrative

 

102



--------------------------------------------------------------------------------

Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided that the
Borrower shall not be liable for the reasonable fees and expenses of more than
one separate law firm (which shall be selected by the Administrative Agent and
reasonably acceptable to the Required Lenders) at any one time for the
Administrative Agent and the Lenders as a whole (and, if necessary, one firm of
local and regulatory counsel in each appropriate jurisdiction and regulatory
field, as applicable, at any one time for the Administrative Agent and the
Lenders as a whole); provided, further, that in the case of a conflict of
interest where the Lenders affected by such conflict inform the Borrower of such
conflict, the Borrower shall also be responsible for the reasonable fees and
expenses of such additional counsel (which shall be reasonably acceptable to
each such Lender and shall include, if necessary, local and regulatory counsel
in each appropriate jurisdiction and regulatory field) as is necessary to
eliminate such conflict.

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower, its Affiliates, its creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lenders
under paragraph (a)

 

103



--------------------------------------------------------------------------------

or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lenders, as the case may
be, such Lender’s Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lenders in their capacity as such.

(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the Transactions, except to the extent
such damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice

 

104



--------------------------------------------------------------------------------

to the Administrative Agent within five (5) Business Days after having received
notice thereof; provided further that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Revolving Lender (other than a Defaulting Lender) immediately
prior to giving effect to such assignment;

(C) the Issuing Bank; and

(D) each Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their related parties or their respective securities)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned

 

105



--------------------------------------------------------------------------------

by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent, the Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may

 

106



--------------------------------------------------------------------------------

provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f), it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign, or grant a security interest
in, all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment, or grant
of a security interest, to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment, or grant of a
security interest; provided that no such pledge or assignment, or grant of a
security interest, shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

(e) Disqualified Institutions. (i) No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or

 

107



--------------------------------------------------------------------------------

Participant that becomes a Disqualified Institution after the applicable Trade
Date (including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee or Participant shall not retroactively be
disqualified from becoming a Lender or Participant and (y) the execution by the
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment or participation in violation of this clause (e)(i)
shall not be void, but the other provisions of this clause (e) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
at its own expense, the assigning or participating lender shall promptly use
commercially reasonable efforts to cause such assignment or participation to be
cancelled and unwound and any such Disqualified Institution shall fully
cooperate with the Borrower and such lender and take all such action as either
of them shall request to promptly cancel and unwind such assignment or
participation. If such assignment or participation is not unwound or cancelled
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(B) require such Disqualified Institution to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.04),
all of its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Institution paid to acquire such interests, rights
and obligations in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Electronic System, including
that portion of the Electronic System that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

108



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require <without limiting the foregoing, (a) to the extent> the
Administrative Agent <has agreed> to accept such electronic signatures in any
form or format other than telecopy or emailed .pdf <Electronic Signature, each
party hereto shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of any other party hereto> without its prior
written consent or preclude <further verification and (b) upon the reasonable
request of> the Administrative Agent from requiring the subsequent delivery of
original signatures, <any Electronic Signature of any party to this Agreement or
any other Loan Document shall, as promptly as practicable, be followed by such
manually executed

 

109



--------------------------------------------------------------------------------

counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time>.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County, Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

110



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing Bank
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors, in each case on a need
to know basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with the terms of
this Section), (b) to the extent requested by any Governmental Authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process (in which case such
Person agrees to inform the Borrower promptly thereof to the extent not
prohibited by law), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) to the
extent necessary or desirable to establish, enforce or assert any claims or
defenses in connection with any legal proceeding by or against the
Administrative Agent, the Issuing Bank or any Lender, (g) (i) to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, in each case subject to the other
confidentiality provisions set forth in this Section (it being understood that
the DQ List may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (g) so long as such Person
is not listed on such DQ List), (h) with the consent of the Borrower or (i) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Company, the Borrower, or any of their Subsidiaries
or Related Parties or (iii) is independently developed by the

 

111



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank or any Lender without use of or reference
to the Information. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.

For the purposes of this Section, “Information” means all information received
from the Company, the Borrower, any Subsidiary or any of their respective
Related Parties relating to the Company, the Borrower, any Subsidiary or their
respective businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to such disclosure; provided that, in the case of information received
from the Company, the Borrower, any Subsidiary or such Related Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential.

SECTION 9.13 Material Non-Public Information.

(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.14 Authorization to Distribute Certain Materials to Public-Siders.

(a) If the Borrower does not file this Agreement with the SEC, then the Borrower
hereby authorizes the Administrative Agent to distribute the execution version
of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Loan Parties’ respective securities
while in possession of the Loan Documents.

 

112



--------------------------------------------------------------------------------

(b) The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Company agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

SECTION 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act. The Borrower
shall, and shall cause each Subsidiary to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent and the Lenders in maintaining
compliance with the Patriot Act.

SECTION 9.17 No Advisory or Fiduciary Responsibility. In connection with all
aspects of this Agreement and the other Loan Documents (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Credit Parties and the Joint Lead
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Credit Parties and the Joint Lead
Arrangers, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Credit Party and each Joint Lead Arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither any Credit Party nor any Joint Lead Arranger has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated

 

113



--------------------------------------------------------------------------------

hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Credit Parties and the Joint Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither any Credit Party nor any Joint Lead Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates. The Borrower
agrees that it will not assert any claim against any Credit Party or any Joint
Lead Arranger based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated hereby.

SECTION 9.18 Acknowledgement and Consent to Bail-In of EAA <Affected> Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EAA <Affected>
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA <the applicable> Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA <the
applicable> Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EAA <Affected> Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EAA <Affected> Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA <the applicable>
Resolution Authority.

SECTION 9.19 Transitional Arrangements.

(a) Existing Credit Agreement Superseded. This Agreement shall amend and restate
the Existing Credit Agreement in its entirety, except as provided in this
Section 9.19 and Section 2.06(a). On the Effective Date, the rights and
obligations of the parties under the Existing Credit Agreement and the “Notes”
defined therein shall be subsumed within and be governed by this Agreement and
the Notes; provided however, that any of the “Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement shall, for
purposes of this Agreement, remain outstanding and be Loans hereunder. The
Lenders’ interests in such Loans and participations in Letters of Credit shall
remain outstanding and be reallocated on the Effective Date in accordance with
each Lender’s Revolving Commitments. On the Effective Date, (x) the Revolving
Commitments shall continue in effect, and each Person listed on Schedule 2.01A

 

114



--------------------------------------------------------------------------------

attached to this Agreement shall be a Lender under this Agreement with the
Revolving Commitment set forth opposite its name on such Schedule 2.01A,
(y) each Person listed on Schedule 2.01B attached to this Agreement shall be a
Swingline Lender under this Agreement with the Swingline Commitment set forth
opposite its name on such Schedule 2.01B, and (z) each Person listed on Schedule
2.01C attached to this Agreement shall be an Issuing Bank under this Agreement
with the Letter of Credit Commitment set forth opposite its name on such
Schedule 2.01C.

(b) Interest and Fees Under Existing Credit Agreement. All interest and all
commitment, facility and letter of credit fees and other expenses owing or
accruing under or in respect of the Existing Credit Agreement shall be
calculated as of the Effective Date (prorated in the case of any fractional
periods), and shall be paid on the Effective Date in accordance with the method
specified in the Existing Credit Agreement, as if the Existing Credit Agreement
were still in effect.

SECTION 9.20 <Acknowledgement Regarding Any Supported QFCs><.>

<To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):>

<In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.>

<As used in this Section 9.20, the following terms have the following meanings:>

 

115



--------------------------------------------------------------------------------

<“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.>

<“Covered Entity” means any of the following:>

<(i) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);>

<(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or>

<(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).>

<“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.>

<“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).>

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

XHR LP By:   XHR GP, Inc.,   its general partner   By:  

 

    Name:     Title:



--------------------------------------------------------------------------------

Exhibit F

Form of Covenant Waiver Period Pledge Agreement



--------------------------------------------------------------------------------

Exhibit G

Form of Intercreditor Agreement



--------------------------------------------------------------------------------

Schedule 1

Loan Parties

 

Entity Name    Jurisdiction of
Organization    Guarantor/
New Guarantor

XHR LP

   Delaware    —

Xenia Hotels & Resorts, Inc.

   Maryland    Guarantor

IA Lodging San Diego, L.L.C.

   Delaware    Guarantor

IA Lodging Savannah Barnard, L.L.C.

   Delaware    Guarantor

IA Lodging Dallas Akard LP

   Illinois    Guarantor

XHR Pittsburgh Market LLC

   Delaware    Guarantor

XHR Boston Commonwealth LLC

   Delaware    Guarantor

IA Lodging Key West, L.L.C.

   Delaware    Guarantor

XHR Orlando Cypress LLC

   Delaware    Guarantor

XHR Scottsdale Ranch LLC

   Delaware    Guarantor

XHR Santa Barbara LLC

   Delaware    Guarantor

IA Lodging Chicago Wabash, L.L.C.

   Delaware    Guarantor

IA Lodging Salt Lake City, L.L.C.

   Delaware    Guarantor

IA Lodging Alexandria King, L.L.C.

   Delaware    Guarantor

XHR Portland LLC

   Delaware    Guarantor

IA Lodging Napa Solano, L.L.C.

   Delaware    Guarantor

IA Lodging Woodlands LP

   Delaware    Guarantor

XHR Carlsbad LLC

   Delaware    Guarantor

IA Lodging Austin Arboretum LP

   Delaware    Guarantor

XHR Phoenix Palms LLC

   Delaware    Guarantor

IA Lodging Celebration, L.L.C.

   Delaware    New Guarantor

IA Lodging Savannah, L.L.C.

   Delaware    New Guarantor

XHR Charleston Meeting LLC

   Delaware    New Guarantor

XHR Mountain Brook LLC

   Delaware    New Guarantor

IA Lodging Santa Clara, L.L.C.

   Delaware    New Guarantor

IA Lodging New Orleans, L.L.C.

   Delaware    New Guarantor

IA Lodging Charleston Lee, L.L.C.

   Delaware    New Guarantor

XHR Denver Curtis LLC

   Delaware    New Guarantor

XHR Atlanta Peachtree LLC

   Delaware    New Guarantor

IA Lodging Houston Galleria LP

   Delaware    New Guarantor

IA Lodging Houston Oaks LP

   Delaware    New Guarantor

IA Lodging Denver Champa, L.L.C.

   Delaware    New Guarantor

XHR Portland OCC LLC

   Delaware    New Guarantor



--------------------------------------------------------------------------------

Schedule 3.05

Unencumbered Properties



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens



--------------------------------------------------------------------------------

Schedule 9

Post-Effectiveness Obligations

Within ten (10) Business Days following the Amendment Effective Date, the
Borrower shall cause the following Subsidiaries to become a party to the
Subsidiary Guaranty by executing a joinder agreement in the form contemplated by
the Subsidiary Guaranty:

 

1.

IA Lodging Dallas Akard GP, L.L.C., a Delaware limited liability company

 

2.

IA Lodging Dallas Akard LP, L.L.C., a Delaware limited liability company

 

3.

IA Lodging Austin Arboretum GP, L.L.C., a Delaware limited liability company

 

4.

IA Lodging Austin Arboretum LP, L.L.C., a Delaware limited liability company

 

5.

IA Lodging Woodlands GP, L.L.C., a Delaware limited liability company

 

6.

IA Lodging Woodlands LP, L.L.C., a Delaware limited liability company

 

7.

IA Lodging Houston Galleria GP, L.L.C., a Delaware limited liability company

 

8.

IA Lodging Houston Galleria LP, L.L.C., a Delaware limited liability company

 

9.

IA Lodging Houston Oaks GP, L.L.C., a Delaware limited liability company

 

10.

IA Lodging Houston Oaks LP, L.L.C., a Delaware limited liability company

 